             Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 1 of 72




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta             17333       84.88%       95.34%       98.70%       98.91%
             Capital
10/24/2020   Metro     Baltimore           10410       84.21%       89.82%       93.51%       95.63%
             Capital
10/24/2020   Metro     Capital             14956       92.99%       97.25%       98.20%       98.44%
             Capital   Greater S
10/24/2020   Metro     Carolina            11936       92.25%       97.52%       98.93%       99.07%
             Capital
10/24/2020   Metro     Greensboro          15764       83.60%       89.68%       96.57%       96.77%
             Capital
10/24/2020   Metro     Mid-Carolinas       11170       90.56%       96.01%       97.65%       97.82%
             Capital   Norther
10/24/2020   Metro     Virginia            11776       91.55%       95.32%       96.81%       96.98%
             Capital
10/24/2020   Metro     Richmond             9996       92.46%       97.16%       98.67%       98.74%

10/24/2020 Eastern     Appalachian          1932       58.85%       62.47%       63.41%       63.82%

                       Central
10/24/2020 Eastern     Pennsylvania        28348       78.46%       90.50%       98.91%       99.36%

10/24/2020 Eastern     Kentuckiana           735       37.55%       49.93%       52.93%       54.01%

10/24/2020 Eastern     Norther Ohio        35409       91.84%       98.73%       99.44%       99.47%

10/24/2020 Eastern     Ohio Valley         25325       95.08%       98.68%       99.36%       99.40%

                       Philadelphia
10/24/2020 Eastern     Metropo             18139       91.55%       95.09%       98.90%       99.13%

10/24/2020 Eastern     South Jersey        21344       95.54%       97.48%       98.22%       98.70%

10/24/2020 Eastern     Tennessee            3209       88.72%       96.42%       98.66%       98.66%

                       Western New
10/24/2020 Eastern     York                10337       96.20%       98.29%       99.27%       99.27%
           Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 2 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

                         Western
10/24/2020 Eastern       Pennsylvania         34032       98.08%       99.17%       99.72%       99.73%

10/24/2020 Great Lakes Central Illinois       17966       89.89%       94.03%       96.85%       98.99%

10/24/2020 Great Lakes Chicago                11585       90.71%       91.97%       92.56%       95.81%

10/24/2020 Great Lakes Detroit                 5811       74.05%       92.63%       97.37%       98.14%

10/24/2020 Great Lakes Gateway                 9039       93.45%       97.08%       98.05%       98.15%
                       Greater
10/24/2020 Great Lakes Indiana                  946       72.41%       91.75%       98.63%       98.63%
                       Greater
10/24/2020 Great Lakes Michigan                6129       91.66%       96.88%       97.99%       98.01%

10/24/2020 Great Lakes Lakeland                1883       81.73%       93.73%       95.65%       95.91%

10/24/2020 Northeast     Albany                9972       95.19%       98.44%       99.22%       99.27%

10/24/2020 Northeast     Caribbean             9670       99.63%       99.89%       99.92%       99.92%

                         Connecticut
10/24/2020 Northeast     Valley               12231       95.55%       97.74%       98.63%       98.80%
                         Greater
10/24/2020 Northeast     Boston               40944       96.03%       98.45%       99.02%       99.04%

10/24/2020 Northeast     Long Island          14887       96.61%       98.34%       98.81%       98.86%

10/24/2020 Northeast     New York              7336       91.15%       95.16%       99.17%       99.43%

                         Northern New
10/24/2020 Northeast     England               1472       76.56%       94.16%       99.18%       99.18%

                         Northern New
10/24/2020 Northeast     Jersey               30568       96.50%       97.68%       98.05%       98.11%

10/24/2020 Northeast     Triboro               5768       83.10%       85.77%       86.58%       86.69%
             Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 3 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Northeast    Westchester           8541       92.76%       95.94%       97.31%       97.45%

10/24/2020 Pacific      Bay-Valley           58733       98.43%       99.12%       99.29%       99.31%
10/24/2020 Pacific      Honolulu             26643       97.22%       98.96%       99.17%       99.25%

10/24/2020 Pacific      Los Angeles          55440       98.59%       99.16%       99.38%       99.38%

10/24/2020 Pacific      Sacramento           58969       96.75%       99.28%       99.35%       99.37%

10/24/2020 Pacific      San Diego            90883       98.84%       99.49%       99.66%       99.66%

10/24/2020 Pacific      San Francisco        36290       98.32%       99.17%       99.45%       99.47%

10/24/2020 Pacific      Santa Ana            45992       99.02%       99.61%       99.75%       99.76%

10/24/2020   Pacific    Sierra Coastal       32416       98.49%       99.35%       99.58%       99.59%
10/24/2020   Southern   Alabama                620       65.65%       92.26%       96.61%       96.61%
10/24/2020   Southern   Arkansas               761       91.46%       96.32%       98.55%       98.55%
10/24/2020   Southern   Dallas                3105       94.59%       97.81%       98.58%       98.65%

10/24/2020 Southern     Ft. Worth             1887       90.04%       94.70%       96.08%       96.13%

10/24/2020 Southern     Gulf Atlantic        18643       90.81%       96.31%       98.68%       98.78%
10/24/2020 Southern     Houston               2696       84.64%       89.50%       91.58%       91.73%

10/24/2020 Southern     Louisiana              561       77.18%       90.73%       98.04%       98.04%

10/24/2020 Southern     Mississippi            469       85.50%       95.10%       98.51%       98.51%

10/24/2020 Southern     Oklahoma               385       75.32%       91.69%       97.40%       97.40%

10/24/2020 Southern     Rio Grande            3433       91.09%       95.22%       98.11%       98.11%

10/24/2020   Southern   South Florida         9780       92.91%       96.32%       98.65%       98.66%
10/24/2020   Southern   Suncoast             47884       96.63%       98.55%       99.25%       99.26%
10/24/2020   Western    Alaska                4101       79.59%       88.03%       89.32%       89.61%
10/24/2020   Western    Arizona             121168       97.56%       99.35%       99.48%       99.53%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 4 of 72




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Western   Central Plains        7267       96.72%       98.53%       99.04%       99.04%

                     Colorado/Wyo
10/24/2020 Western   ming                 20598       69.95%       89.59%       91.90%       91.97%
10/24/2020 Western   Dakotas              10696       96.23%       99.09%       99.70%       99.70%
10/24/2020 Western   Hawkeye              13338       95.25%       98.03%       98.49%       98.53%

10/24/2020 Western   Mid-Americas          8550       93.80%       97.58%       99.33%       99.49%

10/24/2020 Western   Nevada Sierra        24283       97.86%       99.44%       99.67%       99.70%

10/24/2020 Western   Northland             6158       97.30%       99.40%       99.71%       99.71%
10/24/2020 Western   Portland             98848       92.49%       99.09%       99.37%       99.40%

10/24/2020 Western   Salt Lake City       39858       98.78%       99.54%       99.75%       99.81%
10/24/2020 Western   Seattle              97910       97.76%       99.07%       99.36%       99.42%
           Capital
10/26/2020 Metro     Atlanta              18012       89.45%       94.66%       97.46%       98.51%
           Capital
10/26/2020 Metro     Baltimore            18534       91.27%       95.61%       97.91%       99.00%
           Capital
10/26/2020 Metro     Capital              14799       93.21%       97.13%       98.89%       99.24%
           Capital   Greater S
10/26/2020 Metro     Carolina             12567       87.10%       93.55%       96.93%       98.30%
           Capital
10/26/2020 Metro     Greensboro           17832       82.71%       94.01%       96.31%       97.02%
           Capital
10/26/2020 Metro     Mid-Carolinas        11441       86.12%       93.56%       95.01%       95.58%
           Capital   Norther
10/26/2020 Metro     Virginia             19824       93.50%       97.23%       97.78%       98.12%
           Capital
10/26/2020 Metro     Richmond             15751       91.18%       96.08%       97.58%       98.21%

10/26/2020 Eastern   Appalachian           3073       74.91%       81.32%       82.33%       82.69%

                     Central
10/26/2020 Eastern   Pennsylvania         53235       78.76%       92.10%       99.30%       99.49%
           Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 5 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Eastern       Kentuckiana            914       64.55%       71.99%       74.40%       76.59%

10/26/2020 Eastern       Norther Ohio         45563       92.64%       97.97%       98.62%       98.86%

10/26/2020 Eastern       Ohio Valley          30988       94.80%       98.56%       99.12%       99.41%

                         Philadelphia
10/26/2020 Eastern       Metropo              48387       93.02%       95.80%       97.39%       97.78%

10/26/2020 Eastern       South Jersey         17550       90.88%       94.47%       95.73%       96.38%

10/26/2020 Eastern       Tennessee             8691       92.82%       97.25%       98.60%       98.92%

                         Western New
10/26/2020 Eastern       York                 15455       96.60%       98.65%       99.06%       99.18%

                         Western
10/26/2020 Eastern       Pennsylvania         41676       97.26%       98.87%       99.33%       99.43%

10/26/2020 Great Lakes Central Illinois       28956       94.36%       97.62%       98.45%       98.77%

10/26/2020 Great Lakes Chicago                20134       87.64%       93.07%       94.26%       94.81%

10/26/2020 Great Lakes Detroit                12507       73.65%       93.02%       96.83%       98.07%

10/26/2020 Great Lakes Gateway                14971       93.18%       95.75%       96.97%       97.25%
                       Greater
10/26/2020 Great Lakes Indiana                 3010       79.73%       93.85%       96.71%       98.74%
                       Greater
10/26/2020 Great Lakes Michigan               14153       87.30%       96.86%       98.32%       98.54%

10/26/2020 Great Lakes Lakeland                3359       87.44%       93.24%       95.86%       98.21%

10/26/2020 Northeast     Albany               22561       96.32%       98.70%       99.26%       99.43%

10/26/2020 Northeast     Caribbean             4885       98.67%       99.65%       99.77%       99.82%
             Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 6 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
10/26/2020 Northeast    Valley               30951       94.79%       96.83%       97.34%       97.72%
                        Greater
10/26/2020 Northeast    Boston               74160       96.96%       98.66%       98.96%       99.17%

10/26/2020 Northeast    Long Island          19997       96.02%       97.68%       98.02%       98.24%

10/26/2020 Northeast    New York             50934       96.48%       98.33%       98.91%       99.05%

                        Northern New
10/26/2020 Northeast    England               2476       84.41%       92.89%       96.81%       99.23%

                        Northern New
10/26/2020 Northeast    Jersey               30037       96.76%       98.05%       98.32%       98.46%

10/26/2020 Northeast    Triboro              14116       89.12%       91.12%       91.85%       92.04%

10/26/2020 Northeast    Westchester          14708       94.53%       97.42%       97.89%       98.09%

10/26/2020 Pacific      Bay-Valley           49834       96.85%       98.03%       98.27%       98.39%
10/26/2020 Pacific      Honolulu             23769       94.72%       97.46%       97.84%       97.88%

10/26/2020 Pacific      Los Angeles          42125       96.39%       97.45%       97.98%       98.22%

10/26/2020 Pacific      Sacramento           46647       97.07%       97.92%       98.09%       98.14%

10/26/2020 Pacific      San Diego            75559       98.07%       99.29%       99.57%       99.64%

10/26/2020 Pacific      San Francisco        36407       97.82%       98.82%       99.05%       99.13%

10/26/2020 Pacific      Santa Ana            35114       97.65%       99.01%       99.36%       99.46%

10/26/2020   Pacific    Sierra Coastal       34953       97.96%       98.64%       98.87%       98.99%
10/26/2020   Southern   Alabama               1302       74.19%       92.63%       97.24%       98.16%
10/26/2020   Southern   Arkansas              1292       91.95%       97.21%       98.45%       99.61%
10/26/2020   Southern   Dallas                3466       91.98%       97.00%       98.44%       98.67%

10/26/2020 Southern     Ft. Worth             2262       88.68%       92.00%       93.10%       93.28%
             Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 7 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Southern     Gulf Atlantic        17642       85.83%       94.26%       96.49%       97.27%
10/26/2020 Southern     Houston              10601       90.23%       95.71%       96.81%       97.29%

10/26/2020 Southern     Louisiana             1217       74.03%       88.17%       94.91%       97.29%

10/26/2020 Southern     Mississippi            679       73.93%       86.89%       95.29%       98.09%

10/26/2020 Southern     Oklahoma               761       77.92%       91.59%       95.80%       98.29%

10/26/2020 Southern     Rio Grande            4312       87.71%       94.23%       96.45%       98.54%

10/26/2020   Southern   South Florida         7055       90.40%       96.22%       98.03%       98.67%
10/26/2020   Southern   Suncoast             45687       94.38%       96.93%       97.78%       98.24%
10/26/2020   Western    Alaska                4348       82.54%       89.90%       92.48%       92.71%
10/26/2020   Western    Arizona              95052       97.90%       99.10%       99.47%       99.62%

10/26/2020 Western      Central Plains        9837       90.81%       93.16%       94.40%       94.67%

                        Colorado/Wyo
10/26/2020 Western      ming                 31821       61.44%       78.91%       84.32%       86.40%
10/26/2020 Western      Dakotas              10330       94.98%       97.87%       98.64%       98.96%
10/26/2020 Western      Hawkeye              28066       97.57%       98.63%       99.05%       99.14%

10/26/2020 Western      Mid-Americas         10585       86.66%       97.51%       98.67%       99.08%

10/26/2020 Western      Nevada Sierra        19333       87.15%       89.31%       89.80%       89.99%

10/26/2020 Western      Northland             5420       92.23%       97.29%       98.27%       99.04%
10/26/2020 Western      Portland             83850       97.24%       98.49%       99.04%       99.23%

10/26/2020 Western      Salt Lake City       36896       97.83%       99.15%       99.42%       99.76%
10/26/2020 Western      Seattle              80244       96.27%       98.18%       98.69%       98.88%
           Capital
10/27/2020 Metro        Atlanta              10349       39.69%       97.79%       98.72%       99.20%
           Capital
10/27/2020 Metro        Baltimore             6924       85.08%       96.42%       97.82%       99.06%
           Capital
10/27/2020 Metro        Capital              15661       88.95%       98.72%       99.00%       99.36%
             Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 8 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area        District         Ballot      Ballot       Ballot       Ballot       Ballot
             Capital     Greater S
10/27/2020   Metro       Carolina             12360       79.98%       97.97%       98.80%       99.26%
             Capital
10/27/2020   Metro       Greensboro           15842       75.50%       93.79%       95.69%       98.32%
             Capital
10/27/2020   Metro       Mid-Carolinas        13461       70.50%       95.04%       95.89%       96.16%
             Capital     Norther
10/27/2020   Metro       Virginia              2476       60.74%       89.58%       91.48%       92.53%
             Capital
10/27/2020   Metro       Richmond              7022       82.57%       97.31%       98.09%       98.59%

10/27/2020 Eastern       Appalachian           1008       49.50%       81.45%       86.90%       89.78%

                         Central
10/27/2020 Eastern       Pennsylvania         15356       56.21%       95.73%       97.88%       99.20%

10/27/2020 Eastern       Kentuckiana            367       55.59%       82.56%       86.65%       87.74%

10/27/2020 Eastern       Norther Ohio         34977       91.43%       98.95%       99.30%       99.35%

10/27/2020 Eastern       Ohio Valley          29220       94.82%       98.14%       99.61%       99.68%

                         Philadelphia
10/27/2020 Eastern       Metropo              29517       96.07%       98.66%       99.18%       99.65%

10/27/2020 Eastern       South Jersey         29808       96.71%       99.12%       99.25%       99.35%

10/27/2020 Eastern       Tennessee             6289       91.97%       98.66%       99.20%       99.55%

                         Western New
10/27/2020 Eastern       York                 17063       98.19%       99.51%       99.60%       99.63%

                         Western
10/27/2020 Eastern       Pennsylvania         43587       97.25%       99.58%       99.67%       99.89%

10/27/2020 Great Lakes Central Illinois       18790       85.03%       93.71%       96.75%       99.23%

10/27/2020 Great Lakes Chicago                15550       90.05%       93.00%       93.41%       93.59%
           Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 9 of 72




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area       District       Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Great Lakes Detroit             4992       48.66%       93.49%       97.34%       98.04%

10/27/2020 Great Lakes Gateway             2596       80.01%       95.22%       96.69%       97.38%
                       Greater
10/27/2020 Great Lakes Indiana              904       40.71%       91.04%       94.80%       98.34%
                       Greater
10/27/2020 Great Lakes Michigan            3787       55.00%       96.46%       97.99%       98.65%

10/27/2020 Great Lakes Lakeland             735       52.93%       80.14%       83.27%       85.58%

10/27/2020 Northeast   Albany              3827       82.34%       97.81%       98.25%       98.51%

10/27/2020 Northeast   Caribbean          10198       99.57%       99.87%       99.93%       99.97%

                       Connecticut
10/27/2020 Northeast   Valley              2062       75.22%       94.03%       95.88%       96.51%
                       Greater
10/27/2020 Northeast   Boston             24874       93.70%       99.28%       99.55%       99.63%

10/27/2020 Northeast   Long Island        14690       97.15%       98.53%       98.67%       98.73%

10/27/2020 Northeast   New York           25912       94.94%       98.89%       99.24%       99.34%

                       Northern New
10/27/2020 Northeast   England              525       54.29%       91.81%       95.05%       97.33%

                       Northern New
10/27/2020 Northeast   Jersey             45988       97.50%       99.37%       99.42%       99.49%

10/27/2020 Northeast   Triboro            14826       95.52%       96.51%       96.63%       96.64%

10/27/2020 Northeast   Westchester         2090       70.43%       93.64%       94.26%       94.31%

10/27/2020 Pacific     Bay-Valley        102050       99.08%       99.60%       99.64%       99.64%
10/27/2020 Pacific     Honolulu           29233       96.42%       99.67%       99.79%       99.83%

10/27/2020 Pacific     Los Angeles        83722       99.22%       99.61%       99.67%       99.70%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 10 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Pacific      Sacramento           84982       97.93%       98.92%       98.94%       98.98%

10/27/2020 Pacific      San Diego           156015       99.12%       99.82%       99.90%       99.92%

10/27/2020 Pacific      San Francisco        68143       99.33%       99.72%       99.77%       99.79%

10/27/2020 Pacific      Santa Ana            65504       99.14%       99.70%       99.75%       99.76%

10/27/2020   Pacific    Sierra Coastal       54312       98.72%       99.43%       99.46%       99.49%
10/27/2020   Southern   Alabama                530       50.94%       89.81%       95.47%       97.36%
10/27/2020   Southern   Arkansas               259       66.02%       92.28%       94.98%       95.37%
10/27/2020   Southern   Dallas                2039       85.19%       97.16%       98.33%       98.97%

10/27/2020 Southern     Ft. Worth              716       73.74%       89.25%       91.20%       92.46%

10/27/2020 Southern     Gulf Atlantic        16090       84.80%       97.86%       98.76%       99.14%
10/27/2020 Southern     Houston               1637       74.95%       91.02%       92.06%       93.40%

10/27/2020 Southern     Louisiana              464       63.58%       93.32%       95.47%       97.20%

10/27/2020 Southern     Mississippi            652       84.05%       98.16%       98.47%       99.08%

10/27/2020 Southern     Oklahoma               353       60.34%       87.82%       91.78%       98.30%

10/27/2020 Southern     Rio Grande            3188       84.47%       96.52%       98.09%       98.84%

10/27/2020   Southern   South Florida        11026       94.50%       98.81%       99.12%       99.34%
10/27/2020   Southern   Suncoast             62488       97.13%       99.20%       99.49%       99.63%
10/27/2020   Western    Alaska                3547       81.25%       93.74%       94.98%       95.18%
10/27/2020   Western    Arizona             166643       98.35%       99.74%       99.80%       99.86%

10/27/2020 Western      Central Plains        8078       95.62%       98.54%       98.72%       98.98%

                        Colorado/Wyo
10/27/2020 Western      ming                 28397       77.13%       90.99%       93.32%       95.40%
10/27/2020 Western      Dakotas              11660       92.66%       99.26%       99.50%       99.71%
10/27/2020 Western      Hawkeye              20592       97.70%       99.04%       99.18%       99.25%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 11 of 72




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Western   Mid-Americas          9773       95.02%       99.21%       99.57%       99.73%

10/27/2020 Western   Nevada Sierra        30876       97.69%       99.47%       99.67%       99.71%

10/27/2020 Western   Northland             6707       95.48%       99.19%       99.42%       99.63%
10/27/2020 Western   Portland            102041       97.79%       99.68%       99.84%       99.91%

10/27/2020 Western   Salt Lake City       61576       88.99%       99.69%       99.80%       99.92%
10/27/2020 Western   Seattle             136549       98.09%       99.65%       99.74%       99.77%
           Capital
10/28/2020 Metro     Atlanta              18137       94.96%       96.47%       98.96%       99.22%
           Capital
10/28/2020 Metro     Baltimore            16904       94.20%       94.81%       96.75%       99.41%
           Capital
10/28/2020 Metro     Capital              17401       96.45%       97.01%       99.03%       99.37%
           Capital   Greater S
10/28/2020 Metro     Carolina             13099       91.00%       92.35%       97.84%       98.31%
           Capital
10/28/2020 Metro     Greensboro           22930       90.91%       91.64%       96.46%       97.18%
           Capital
10/28/2020 Metro     Mid-Carolinas        15530       90.06%       91.20%       97.11%       97.52%
           Capital   Norther
10/28/2020 Metro     Virginia             16402       97.00%       97.93%       98.82%       98.93%
           Capital
10/28/2020 Metro     Richmond             16104       96.90%       97.67%       99.03%       99.23%

10/28/2020 Eastern   Appalachian           1943       88.78%       89.29%       93.82%       93.88%

                     Central
10/28/2020 Eastern   Pennsylvania         37880       83.28%       83.78%       98.90%       99.44%

10/28/2020 Eastern   Kentuckiana            498       59.84%       64.66%       83.73%       84.94%

10/28/2020 Eastern   Norther Ohio         46286       97.62%       97.97%       99.31%       99.35%

10/28/2020 Eastern   Ohio Valley          27935       97.96%       98.32%       99.53%       99.78%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 12 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

                         Philadelphia
10/28/2020 Eastern       Metropo              48528       96.70%       97.04%       98.91%       99.37%

10/28/2020 Eastern       South Jersey         26635       97.45%       97.76%       98.29%       98.43%

10/28/2020 Eastern       Tennessee             5614       94.07%       96.24%       99.18%       99.41%

                         Western New
10/28/2020 Eastern       York                 16359       98.53%       99.25%       99.68%       99.72%

                         Western
10/28/2020 Eastern       Pennsylvania         41169       98.52%       98.95%       99.80%       99.90%

10/28/2020 Great Lakes Central Illinois       31307       96.11%       97.51%       99.09%       99.24%

10/28/2020 Great Lakes Chicago                20463       95.89%       96.09%       97.18%       97.28%

10/28/2020 Great Lakes Detroit                 7005       78.90%       81.91%       95.45%       98.26%

10/28/2020 Great Lakes Gateway                11615       95.68%       96.59%       98.47%       98.57%
                       Greater
10/28/2020 Great Lakes Indiana                 1560       86.22%       91.15%       96.99%       98.33%
                       Greater
10/28/2020 Great Lakes Michigan                7956       95.50%       97.06%       99.01%       99.16%

10/28/2020 Great Lakes Lakeland                2162       92.83%       94.54%       96.48%       96.76%

10/28/2020 Northeast     Albany               22837       98.31%       98.62%       99.30%       99.44%

10/28/2020 Northeast     Caribbean             7613       99.50%       99.57%       99.75%       99.79%

                         Connecticut
10/28/2020 Northeast     Valley               13826       98.12%       98.37%       99.00%       99.09%
                         Greater
10/28/2020 Northeast     Boston               66092       97.73%       98.25%       99.53%       99.62%

10/28/2020 Northeast     Long Island          24045       99.00%       99.15%       99.45%       99.48%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 13 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Northeast    New York             24952       97.35%       98.15%       99.04%       99.27%

                        Northern New
10/28/2020 Northeast    England                960       82.19%       87.40%       96.46%       96.98%

                        Northern New
10/28/2020 Northeast    Jersey               43234       97.28%       97.39%       97.98%       98.05%

10/28/2020 Northeast    Triboro              13784       88.14%       88.42%       88.62%       88.67%

10/28/2020 Northeast    Westchester          17295       97.89%       98.14%       98.61%       98.65%

10/28/2020 Pacific      Bay-Valley           83504       99.19%       99.34%       99.48%       99.52%
10/28/2020 Pacific      Honolulu             39248       98.96%       99.23%       99.71%       99.80%

10/28/2020 Pacific      Los Angeles          67522       98.87%       99.14%       99.37%       99.40%

10/28/2020 Pacific      Sacramento           70102       99.33%       99.48%       99.62%       99.64%

10/28/2020 Pacific      San Diego           134627       99.32%       99.55%       99.81%       99.85%

10/28/2020 Pacific      San Francisco        49670       98.90%       99.34%       99.58%       99.61%

10/28/2020 Pacific      Santa Ana            60245       99.66%       99.76%       99.87%       99.90%

10/28/2020   Pacific    Sierra Coastal       47146       98.83%       99.04%       99.26%       99.30%
10/28/2020   Southern   Alabama                627       71.13%       75.92%       93.94%       95.85%
10/28/2020   Southern   Arkansas               865       94.68%       96.07%       98.61%       98.73%
10/28/2020   Southern   Dallas                3020       93.87%       96.85%       99.04%       99.21%

10/28/2020 Southern     Ft. Worth             1679       95.12%       96.13%       96.78%       96.84%

10/28/2020 Southern     Gulf Atlantic        19771       93.99%       94.76%       99.07%       99.30%
10/28/2020 Southern     Houston               7151       95.05%       96.01%       97.12%       97.19%

10/28/2020 Southern     Louisiana              442       66.29%       75.57%       91.63%       97.06%

10/28/2020 Southern     Mississippi            543       91.34%       93.55%       97.97%       98.90%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 14 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Southern     Oklahoma               156       63.46%       79.49%       94.87%       98.72%

10/28/2020 Southern     Rio Grande            3714       91.65%       94.32%       98.41%       98.90%

10/28/2020   Southern   South Florida         9281       95.03%       96.38%       98.66%       99.09%
10/28/2020   Southern   Suncoast             51599       96.43%       97.09%       99.32%       99.45%
10/28/2020   Western    Alaska                4968       93.76%       96.34%       98.79%       99.05%
10/28/2020   Western    Arizona             159603       98.07%       98.36%       98.71%       98.78%

10/28/2020 Western      Central Plains        7614       96.48%       97.22%       98.00%       98.19%

                        Colorado/Wyo
10/28/2020 Western      ming                 20129       78.81%       81.24%       88.17%       89.79%
10/28/2020 Western      Dakotas              10665       96.60%       97.77%       99.59%       99.75%
10/28/2020 Western      Hawkeye              19854       98.47%       98.83%       99.25%       99.29%

10/28/2020 Western      Mid-Americas          9358       95.61%       97.20%       99.11%       99.38%

10/28/2020 Western      Nevada Sierra        25586       98.03%       98.54%       99.30%       99.39%

10/28/2020 Western      Northland             5279       97.08%       97.90%       99.19%       99.79%
10/28/2020 Western      Portland             94217       98.12%       98.31%       99.79%       99.85%

10/28/2020 Western      Salt Lake City       55222       98.09%       98.65%       99.79%       99.86%
10/28/2020 Western      Seattle             101365       98.25%       99.17%       99.71%       99.78%
           Capital
10/29/2020 Metro        Atlanta              15354       93.13%       94.61%       95.23%       96.54%
           Capital
10/29/2020 Metro        Baltimore            18097       95.64%       98.20%       98.72%       99.47%
           Capital
10/29/2020 Metro        Capital              13995       94.93%       98.10%       98.57%       99.12%
           Capital      Greater S
10/29/2020 Metro        Carolina             13141       77.55%       95.24%       96.30%       98.34%
           Capital
10/29/2020 Metro        Greensboro           18662       89.14%       95.27%       95.91%       97.43%
           Capital
10/29/2020 Metro        Mid-Carolinas        14073       84.36%       95.30%       96.03%       97.61%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 15 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area          District         Ballot      Ballot       Ballot       Ballot       Ballot
           Capital       Norther
10/29/2020 Metro         Virginia             13442       95.13%       96.76%       97.16%       97.92%
           Capital
10/29/2020 Metro         Richmond             14017       93.69%       97.99%       98.58%       98.86%

10/29/2020 Eastern       Appalachian           1849       89.51%       94.00%       94.86%       96.05%

                         Central
10/29/2020 Eastern       Pennsylvania         40384       69.24%       96.94%       97.20%       99.51%

10/29/2020 Eastern       Kentuckiana            687       83.41%       83.70%       87.63%       90.10%

10/29/2020 Eastern       Norther Ohio         30022       86.08%       98.32%       98.42%       98.67%

10/29/2020 Eastern       Ohio Valley          25249       95.50%       98.06%       98.45%       98.81%

                         Philadelphia
10/29/2020 Eastern       Metropo              25727       90.95%       95.51%       96.23%       98.52%

10/29/2020 Eastern       South Jersey         21526       95.45%       97.16%       97.36%       98.21%

10/29/2020 Eastern       Tennessee             5090       96.44%       97.15%       98.07%       98.82%

                         Western New
10/29/2020 Eastern       York                 14295       96.68%       97.93%       99.01%       99.16%

                         Western
10/29/2020 Eastern       Pennsylvania         27826       97.25%       99.16%       99.34%       99.52%

10/29/2020 Great Lakes Central Illinois       28515       96.84%       97.77%       98.39%       99.03%

10/29/2020 Great Lakes Chicago                21556       95.26%       96.57%       96.74%       96.92%

10/29/2020 Great Lakes Detroit                 8022       76.28%       91.76%       93.54%       98.37%

10/29/2020 Great Lakes Gateway                 7876       93.16%       95.92%       96.31%       96.89%
                       Greater
10/29/2020 Great Lakes Indiana                 1504       83.24%       87.97%       94.22%       98.87%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 16 of 72




                                       Measured    Processing   Processing   Processing   Processing
                                       Volume:     Score:       Score Plus   Score Plus   Score Plus
                                       Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area       District        Ballot      Ballot       Ballot       Ballot       Ballot
                       Greater
10/29/2020 Great Lakes Michigan             7130       89.16%       95.43%       96.69%       97.52%

10/29/2020 Great Lakes Lakeland             2037       93.67%       95.58%       97.45%       98.23%

10/29/2020 Northeast   Albany              15367       96.88%       99.17%       99.38%       99.51%

10/29/2020 Northeast   Caribbean            5006       99.78%       99.78%       99.82%       99.92%

                       Connecticut
10/29/2020 Northeast   Valley              10411       95.48%       97.98%       98.43%       98.78%
                       Greater
10/29/2020 Northeast   Boston              30112       92.46%       97.90%       98.59%       98.84%

10/29/2020 Northeast   Long Island         18109       96.99%       98.39%       98.87%       99.00%

10/29/2020 Northeast   New York            30158       97.08%       98.67%       98.81%       99.24%

                       Northern New
10/29/2020 Northeast   England               978       80.88%       91.51%       94.07%       98.98%

                       Northern New
10/29/2020 Northeast   Jersey              34724       97.54%       98.64%       98.72%       98.90%

10/29/2020 Northeast   Triboro             12654       92.35%       94.03%       94.11%       94.25%

10/29/2020 Northeast   Westchester         12789       95.90%       97.90%       98.23%       98.60%

10/29/2020 Pacific     Bay-Valley          65878       98.46%       98.74%       98.94%       99.09%
10/29/2020 Pacific     Honolulu            18772       91.48%       93.43%       94.91%       99.64%

10/29/2020 Pacific     Los Angeles         57641       98.35%       99.00%       99.08%       99.26%

10/29/2020 Pacific     Sacramento          56140       98.56%       98.84%       98.96%       99.03%

10/29/2020 Pacific     San Diego           94564       99.32%       99.44%       99.62%       99.73%

10/29/2020 Pacific     San Francisco       40343       98.87%       99.04%       99.21%       99.38%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 17 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Pacific      Santa Ana            49428       98.58%       99.61%       99.78%       99.85%

10/29/2020   Pacific    Sierra Coastal       41132       98.56%       99.03%       99.17%       99.27%
10/29/2020   Southern   Alabama                875       88.80%       90.17%       92.69%       95.20%
10/29/2020   Southern   Arkansas               992       97.68%       98.29%       98.89%       98.99%
10/29/2020   Southern   Dallas                3397       95.32%       95.79%       97.73%       98.41%

10/29/2020 Southern     Ft. Worth             1623       94.33%       95.01%       95.26%       96.18%

10/29/2020 Southern     Gulf Atlantic        15208       95.80%       97.21%       98.34%       99.26%
10/29/2020 Southern     Houston               8972       96.32%       96.89%       97.18%       97.67%

10/29/2020 Southern     Louisiana              836       92.70%       93.42%       95.33%       97.73%

10/29/2020 Southern     Mississippi            361       93.35%       94.18%       97.51%       98.61%

10/29/2020 Southern     Oklahoma               370       80.27%       83.24%       88.11%       93.24%

10/29/2020 Southern     Rio Grande            3223       94.17%       94.91%       96.06%       97.49%

10/29/2020   Southern   South Florida         6613       96.10%       96.75%       97.46%       98.67%
10/29/2020   Southern   Suncoast             35739       97.94%       98.26%       98.72%       99.09%
10/29/2020   Western    Alaska                3730       83.16%       84.61%       86.35%       95.82%
10/29/2020   Western    Arizona              62972       98.42%       98.62%       99.00%       99.32%

10/29/2020 Western      Central Plains        7390       93.88%       96.08%       96.56%       97.44%

                        Colorado/Wyo
10/29/2020 Western      ming                 15392       70.09%       74.85%       78.23%       86.36%
10/29/2020 Western      Dakotas               7947       97.53%       98.00%       98.74%       99.32%
10/29/2020 Western      Hawkeye              16525       97.64%       98.63%       98.83%       99.05%

10/29/2020 Western      Mid-Americas          7161       95.06%       97.46%       97.95%       98.97%

10/29/2020 Western      Nevada Sierra        24128       98.15%       99.16%       99.42%       99.59%

10/29/2020 Western      Northland             5190       84.12%       90.54%       90.89%       99.42%
10/29/2020 Western      Portland             45820       97.46%       98.55%       98.93%       99.05%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 18 of 72




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Western   Salt Lake City       42702       97.61%       99.16%       99.39%       99.74%
10/29/2020 Western   Seattle              77341       98.11%       98.92%       99.26%       99.39%
           Capital
10/30/2020 Metro     Atlanta               8300       78.33%       93.30%       94.10%       94.58%
           Capital
10/30/2020 Metro     Baltimore            12601       90.86%       95.64%       97.14%       97.46%
           Capital
10/30/2020 Metro     Capital              12266       92.52%       97.55%       98.12%       98.23%
           Capital   Greater S
10/30/2020 Metro     Carolina              9232       82.09%       92.81%       95.80%       96.14%
           Capital
10/30/2020 Metro     Greensboro           13172       80.95%       90.74%       95.01%       95.29%
           Capital
10/30/2020 Metro     Mid-Carolinas         9972       77.34%       91.67%       96.21%       96.53%
           Capital   Norther
10/30/2020 Metro     Virginia             13692       91.78%       95.94%       96.28%       96.43%
           Capital
10/30/2020 Metro     Richmond             12678       90.90%       97.74%       98.68%       98.85%

10/30/2020 Eastern   Appalachian           1508       89.79%       95.56%       95.95%       96.42%

                     Central
10/30/2020 Eastern   Pennsylvania         22867       65.94%       93.85%       97.61%       97.92%

10/30/2020 Eastern   Kentuckiana            577       72.27%       86.48%       86.48%       87.52%

10/30/2020 Eastern   Norther Ohio         27368       94.97%       98.01%       98.78%       98.85%

10/30/2020 Eastern   Ohio Valley          20754       93.76%       98.34%       99.01%       99.10%

                     Philadelphia
10/30/2020 Eastern   Metropo              15529       87.10%       95.25%       98.10%       98.33%

10/30/2020 Eastern   South Jersey         14862       92.48%       95.11%       96.80%       96.91%

10/30/2020 Eastern   Tennessee             4866       91.53%       98.23%       98.34%       98.73%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 19 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

                         Western New
10/30/2020 Eastern       York                 11429       97.07%       99.31%       99.35%       99.39%

                         Western
10/30/2020 Eastern       Pennsylvania         20494       90.81%       98.70%       99.00%       99.11%

10/30/2020 Great Lakes Central Illinois       17689       88.48%       96.71%       97.02%       97.38%

10/30/2020 Great Lakes Chicago                10858       91.47%       95.24%       95.40%       95.70%

10/30/2020 Great Lakes Detroit                 7123       77.16%       89.60%       96.45%       97.33%

10/30/2020 Great Lakes Gateway                 5843       89.99%       96.71%       96.94%       97.28%
                       Greater
10/30/2020 Great Lakes Indiana                  806       61.04%       92.80%       93.67%       96.28%
                       Greater
10/30/2020 Great Lakes Michigan                4776       86.12%       95.77%       96.27%       96.65%

10/30/2020 Great Lakes Lakeland                1441       86.81%       92.85%       94.73%       95.49%

10/30/2020 Northeast     Albany               15639       95.97%       99.16%       99.44%       99.51%

10/30/2020 Northeast     Caribbean             3531       98.70%       99.69%       99.69%       99.77%

                         Connecticut
10/30/2020 Northeast     Valley                8068       91.29%       97.32%       97.72%       97.87%
                         Greater
10/30/2020 Northeast     Boston               22066       93.56%       98.09%       98.31%       98.51%

10/30/2020 Northeast     Long Island          13172       94.47%       97.92%       98.13%       98.16%

10/30/2020 Northeast     New York             23991       93.84%       98.50%       98.94%       99.19%

                         Northern New
10/30/2020 Northeast     England                725       73.10%       90.90%       91.17%       93.52%

                         Northern New
10/30/2020 Northeast     Jersey               24371       97.36%       98.87%       99.01%       99.04%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 20 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast    Triboro               9602       89.63%       93.10%       93.52%       93.56%

10/30/2020 Northeast    Westchester          14408       95.45%       98.84%       99.10%       99.17%

10/30/2020 Pacific      Bay-Valley           49561       98.29%       99.12%       99.17%       99.22%
10/30/2020 Pacific      Honolulu              6395       92.43%       94.35%       95.76%       97.36%

10/30/2020 Pacific      Los Angeles          44851       98.69%       99.26%       99.28%       99.32%

10/30/2020 Pacific      Sacramento           40342       98.26%       99.34%       99.40%       99.43%

10/30/2020 Pacific      San Diego            71048       97.99%       99.69%       99.69%       99.75%

10/30/2020 Pacific      San Francisco        31328       96.32%       99.10%       99.18%       99.21%

10/30/2020 Pacific      Santa Ana            40098       98.73%       99.64%       99.67%       99.68%

10/30/2020   Pacific    Sierra Coastal       32925       97.97%       99.12%       99.13%       99.14%
10/30/2020   Southern   Alabama                950       75.47%       92.53%       93.05%       93.58%
10/30/2020   Southern   Arkansas               719       92.49%       96.52%       96.52%       96.80%
10/30/2020   Southern   Dallas                3853       89.18%       97.43%       97.43%       97.59%

10/30/2020 Southern     Ft. Worth             1348       79.97%       91.32%       92.73%       92.80%

10/30/2020 Southern     Gulf Atlantic        11147       85.18%       94.38%       95.35%       95.84%
10/30/2020 Southern     Houston               4238       86.64%       91.51%       91.65%       92.07%

10/30/2020 Southern     Louisiana              738       84.15%       97.83%       97.83%       98.51%

10/30/2020 Southern     Mississippi            403       74.44%       94.79%       95.04%       96.77%

10/30/2020 Southern     Oklahoma               644       63.98%       95.19%       95.19%       98.14%

10/30/2020 Southern     Rio Grande            2881       81.78%       94.59%       94.72%       95.59%

10/30/2020 Southern     South Florida         6095       88.52%       96.95%       96.98%       97.46%
10/30/2020 Southern     Suncoast             26977       93.71%       97.98%       98.03%       98.20%
10/30/2020 Western      Alaska                5043       90.92%       96.31%       97.56%       97.88%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 21 of 72




                                      Measured     Processing    Processing    Processing    Processing
                                      Volume:      Score:        Score Plus    Score Plus    Score Plus
                                      Inbound      Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area      District         Ballot       Ballot        Ballot        Ballot        Ballot
10/30/2020 Western   Arizona               28137        91.66%        98.30%        98.42%        98.66%

10/30/2020 Western   Central Plains        4937        93.68%        96.64%        96.80%        96.92%

                     Colorado/Wyo
10/30/2020 Western   ming                 12168        59.16%        70.69%        71.57%        75.91%
10/30/2020 Western   Dakotas               6042        94.26%        98.34%        98.39%        98.61%
10/30/2020 Western   Hawkeye              11956        95.09%        98.24%        98.58%        98.75%

10/30/2020 Western   Mid-Americas          5512        90.66%        98.11%        98.26%        98.75%

10/30/2020 Western   Nevada Sierra        17874        97.77%        99.40%        99.43%        99.53%

10/30/2020 Western   Northland             3242        93.00%        98.27%        98.49%        98.64%
10/30/2020 Western   Portland             23791        95.45%        98.74%        99.18%        99.28%

10/30/2020 Western   Salt Lake City       50352        98.62%        99.64%        99.68%        99.80%
10/30/2020 Western   Seattle              65417        94.61%        98.70%        98.86%        99.08%
           Capital
10/31/2020 Metro     Atlanta               7894        58.07%        94.92%        98.30%        98.30%
           Capital
10/31/2020 Metro     Baltimore             7637        89.59%        94.47%        97.46%        98.35%
           Capital
10/31/2020 Metro     Capital               9993        91.86%        96.04%        98.33%        98.45%
           Capital   Greater S
10/31/2020 Metro     Carolina              6224        77.54%        92.37%        97.24%        97.98%
           Capital
10/31/2020 Metro     Greensboro           11235        78.26%        89.78%        94.62%        97.13%
           Capital
10/31/2020 Metro     Mid-Carolinas         9134        76.45%        92.94%        95.96%        96.11%
           Capital   Norther
10/31/2020 Metro     Virginia             10389        76.78%        83.01%        92.73%        92.78%
           Capital
10/31/2020 Metro     Richmond              8867        85.00%        96.36%        98.11%        98.36%

10/31/2020 Eastern   Appalachian           1026        83.24%        95.13%        95.71%        96.00%

                     Central
10/31/2020 Eastern   Pennsylvania         17032        56.61%        91.44%        97.74%        98.99%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 22 of 72




                                          Measured    Processing   Processing   Processing   Processing
                                          Volume:     Score:       Score Plus   Score Plus   Score Plus
                                          Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Eastern       Kentuckiana            598       68.39%       78.76%       84.62%       84.62%

10/31/2020 Eastern       Norther Ohio         15900       92.39%       96.03%       98.86%       98.98%

10/31/2020 Eastern       Ohio Valley          17839       94.38%       97.58%       98.85%       99.35%

                         Philadelphia
10/31/2020 Eastern       Metropo              10360       78.01%       88.32%       96.66%       98.19%

10/31/2020 Eastern       South Jersey         12088       92.40%       95.00%       96.86%       97.05%

10/31/2020 Eastern       Tennessee             2292       84.73%       93.11%       96.03%       96.03%

                         Western New
10/31/2020 Eastern       York                  8972       92.93%       96.97%       98.77%       98.83%

                         Western
10/31/2020 Eastern       Pennsylvania         15030       90.81%       95.38%       99.29%       99.41%

10/31/2020 Great Lakes Central Illinois       17156       90.06%       96.19%       97.77%       98.09%

10/31/2020 Great Lakes Chicago                10201       88.61%       91.26%       91.89%       92.36%

10/31/2020 Great Lakes Detroit                 2909       78.00%       88.48%       95.36%       95.87%

10/31/2020 Great Lakes Gateway                 3967       87.27%       93.75%       97.03%       97.45%
                       Greater
10/31/2020 Great Lakes Indiana                  445       57.30%       84.27%       90.34%       90.56%
                       Greater
10/31/2020 Great Lakes Michigan                3540       69.18%       93.90%       96.92%       97.23%

10/31/2020 Great Lakes Lakeland                1240       75.32%       92.02%       97.26%       97.34%

10/31/2020 Northeast     Albany                7763       94.96%       97.60%       98.94%       99.07%

10/31/2020 Northeast     Caribbean             2603       97.96%       99.42%       99.50%       99.50%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 23 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
10/31/2020 Northeast    Valley                4144       92.06%       96.33%       97.95%       98.24%
                        Greater
10/31/2020 Northeast    Boston               10634       90.89%       96.42%       98.35%       98.53%

10/31/2020 Northeast    Long Island          17064       97.12%       98.69%       99.19%       99.27%

10/31/2020 Northeast    New York              7908       91.08%       95.81%       97.85%       97.98%

                        Northern New
10/31/2020 Northeast    England                480       63.13%       79.58%       91.88%       91.88%

                        Northern New
10/31/2020 Northeast    Jersey               21283       94.19%       97.66%       97.89%       97.96%

10/31/2020 Northeast    Triboro               6412       87.63%       93.12%       93.45%       93.56%

10/31/2020 Northeast    Westchester           6031       94.64%       97.84%       98.61%       98.86%

10/31/2020 Pacific      Bay-Valley           40906       97.86%       98.91%       99.19%       99.23%
10/31/2020 Pacific      Honolulu              5602       85.13%       98.04%       98.39%       98.45%

10/31/2020 Pacific      Los Angeles          38026       98.38%       99.12%       99.35%       99.35%

10/31/2020 Pacific      Sacramento           37261       97.09%       98.88%       99.18%       99.23%

10/31/2020 Pacific      San Diego            58537       98.11%       99.36%       99.68%       99.69%

10/31/2020 Pacific      San Francisco        23862       96.03%       98.53%       99.09%       99.12%

10/31/2020 Pacific      Santa Ana            30513       98.89%       99.55%       99.66%       99.68%

10/31/2020   Pacific    Sierra Coastal       25754       97.64%       98.64%       99.35%       99.37%
10/31/2020   Southern   Alabama                734       66.35%       83.24%       92.37%       92.37%
10/31/2020   Southern   Arkansas               568       85.92%       92.08%       97.18%       97.18%
10/31/2020   Southern   Dallas                3761       87.37%       96.09%       97.95%       97.95%

10/31/2020 Southern     Ft. Worth             1775       85.24%       90.20%       92.68%       93.41%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 24 of 72




                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Southern     Gulf Atlantic         8394       83.75%       94.52%       97.88%       98.01%
10/31/2020 Southern     Houston               3146       80.77%       89.99%       91.89%       92.18%

10/31/2020 Southern     Louisiana              553       61.66%       90.78%       95.12%       95.12%

10/31/2020 Southern     Mississippi            694       63.54%       91.07%       97.55%       97.84%

10/31/2020 Southern     Oklahoma               519       73.60%       88.05%       93.83%       93.83%

10/31/2020 Southern     Rio Grande            2905       83.13%       93.56%       96.25%       96.35%

10/31/2020   Southern   South Florida         4525       84.75%       92.27%       96.13%       96.29%
10/31/2020   Southern   Suncoast             15961       92.66%       96.66%       98.32%       98.34%
10/31/2020   Western    Alaska                3048       92.13%       96.19%       97.57%       98.13%
10/31/2020   Western    Arizona              16673       89.05%       94.46%       97.40%       97.59%

10/31/2020 Western      Central Plains        3562       88.85%       93.88%       97.11%       97.16%

                        Colorado/Wyo
10/31/2020 Western      ming                 11242       41.23%       56.07%       70.68%       71.86%
10/31/2020 Western      Dakotas               3999       89.77%       95.00%       97.80%       97.90%
10/31/2020 Western      Hawkeye               6218       94.26%       97.06%       98.50%       98.52%

10/31/2020 Western      Mid-Americas          3991       79.93%       92.53%       98.60%       98.72%

10/31/2020 Western      Nevada Sierra        18507       94.59%       98.81%       99.55%       99.55%

10/31/2020 Western      Northland             3140       78.98%       95.54%       97.99%       98.06%
10/31/2020 Western      Portland             17427       92.47%       97.82%       98.84%       99.13%

10/31/2020 Western      Salt Lake City       33031       95.20%       98.67%       99.58%       99.59%
10/31/2020 Western      Seattle              55744       94.66%       98.08%       98.81%       98.83%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 25 of 72




                                                                Processing   Processing   Processing
                                       Measured    Processing   Score Plus   Score Plus   Score Plus
                                       Volume:     Score:       1:           2:           3:
                                       Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area      District        Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta              4289        1.75%        7.41%       82.65%       82.68%
             Capital
10/24/2020   Metro     Baltimore            2068       96.86%       98.16%       98.36%       98.65%
             Capital
10/24/2020   Metro     Capital               176       49.43%       85.23%       89.77%       90.91%
             Capital   Greater S
10/24/2020   Metro     Carolina               95       36.84%       64.21%       80.00%       81.05%
             Capital
10/24/2020   Metro     Greensboro           2108       97.34%       99.48%       99.48%       99.53%
             Capital
10/24/2020   Metro     Mid-Carolinas         666       91.14%       96.40%       97.45%       97.45%
             Capital   Norther
10/24/2020   Metro     Virginia               54       44.44%       92.59%       92.59%       92.59%
             Capital
10/24/2020   Metro     Richmond               59       84.75%       94.92%       98.31%       98.31%

10/24/2020 Eastern     Appalachian            70       68.57%       90.00%       98.57%       98.57%

                       Central
10/24/2020 Eastern     Pennsylvania         3916        1.33%       99.46%       99.46%       99.46%

10/24/2020 Eastern     Kentuckiana            36       61.11%       83.33%       86.11%       86.11%

10/24/2020 Eastern     Norther Ohio         4547        4.84%       98.88%       98.94%       98.97%

10/24/2020 Eastern     Ohio Valley          1117       95.08%       98.12%       98.12%       98.12%

                       Philadelphia
10/24/2020 Eastern     Metropo               198       39.90%       55.05%       56.57%       56.57%

10/24/2020 Eastern     South Jersey       509183       99.97%       99.97%       99.97%       99.97%

10/24/2020 Eastern     Tennessee             124       39.52%       87.10%       92.74%       92.74%

                       Western New
10/24/2020 Eastern     York                   28       57.14%      100.00%      100.00%      100.00%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 26 of 72




                                                                      Processing   Processing   Processing
                                          Measured       Processing   Score Plus   Score Plus   Score Plus
                                          Volume:        Score:       1:           2:           3:
                                          Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area         District         Ballot         Ballot       Ballot       Ballot       Ballot

                         Western
10/24/2020 Eastern       Pennsylvania         19006          98.13%       98.86%       99.46%       99.82%

10/24/2020 Great Lakes Central Illinois        1014           2.76%       68.74%       99.61%       99.61%

10/24/2020 Great Lakes Chicago                   59          81.36%       94.92%       98.31%       98.31%

10/24/2020 Great Lakes Detroit                  498          80.12%       85.94%       86.55%       97.19%

10/24/2020 Great Lakes Gateway                 2609          83.94%       97.55%       98.93%       98.93%
                       Greater
10/24/2020 Great Lakes Indiana                  125          78.40%       86.40%       94.40%       94.40%
                       Greater
10/24/2020 Great Lakes Michigan                2937          83.59%       87.44%       96.97%       98.91%

10/24/2020 Great Lakes Lakeland                 107          27.10%       49.53%       74.77%       74.77%

10/24/2020 Northeast     Albany                  18          66.67%       88.89%       94.44%       94.44%

10/24/2020 Northeast     Caribbean                   4      100.00%      100.00%      100.00%      100.00%

                         Connecticut
10/24/2020 Northeast     Valley               22989          98.84%       98.89%      100.00%      100.00%
                         Greater
10/24/2020 Northeast     Boston                 116          87.07%       94.83%       95.69%       95.69%

10/24/2020 Northeast     Long Island             12          83.33%      100.00%      100.00%      100.00%

10/24/2020 Northeast     New York                53          90.57%       94.34%       94.34%       94.34%

                         Northern New
10/24/2020 Northeast     England                 22          81.82%       95.45%       95.45%       95.45%

                         Northern New
10/24/2020 Northeast     Jersey               22581          99.58%       99.64%       99.66%       99.66%

10/24/2020 Northeast     Triboro                 72          73.61%       90.28%       97.22%       97.22%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 27 of 72




                                                                  Processing   Processing   Processing
                                         Measured    Processing   Score Plus   Score Plus   Score Plus
                                         Volume:     Score:       1:           2:           3:
                                         Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Northeast    Westchester             16       81.25%      100.00%      100.00%      100.00%

10/24/2020 Pacific      Bay-Valley             125       21.60%       43.20%       43.20%       43.20%
10/24/2020 Pacific      Honolulu                65       32.31%       36.92%       36.92%       36.92%

10/24/2020 Pacific      Los Angeles            189       79.89%       84.13%       84.13%       84.66%

10/24/2020 Pacific      Sacramento            2940       81.39%       94.42%       94.49%       94.80%

10/24/2020 Pacific      San Diego            12368       99.70%       99.87%       99.91%       99.93%

10/24/2020 Pacific      San Francisco           42       40.48%       59.52%       59.52%       64.29%

10/24/2020 Pacific      Santa Ana            10303       96.62%       96.68%       98.78%       98.79%

10/24/2020   Pacific    Sierra Coastal        3680       99.29%       99.59%       99.59%       99.65%
10/24/2020   Southern   Alabama                 55       34.55%       80.00%       89.09%       89.09%
10/24/2020   Southern   Arkansas                31       45.16%       96.77%       96.77%       96.77%
10/24/2020   Southern   Dallas                  23       69.57%       86.96%       86.96%       86.96%

10/24/2020 Southern     Ft. Worth              649       97.38%       98.15%       99.69%       99.69%

10/24/2020 Southern     Gulf Atlantic         1969        3.61%       13.76%       85.07%       91.37%
10/24/2020 Southern     Houston                 41       19.51%       80.49%       82.93%       82.93%

10/24/2020 Southern     Louisiana               25       32.00%       68.00%       72.00%       72.00%

10/24/2020 Southern     Mississippi             38       36.84%       84.21%       94.74%       94.74%

10/24/2020 Southern     Oklahoma                20       70.00%       80.00%       85.00%       90.00%

10/24/2020 Southern     Rio Grande              54       55.56%       83.33%       90.74%       90.74%

10/24/2020   Southern   South Florida          137       22.63%       33.58%       34.31%       68.61%
10/24/2020   Southern   Suncoast             29925       60.56%       61.62%       62.20%       99.06%
10/24/2020   Western    Alaska                  25       36.00%       44.00%       44.00%       72.00%
10/24/2020   Western    Arizona              41468       79.08%       84.31%       97.23%       97.45%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 28 of 72




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Western   Central Plains          35       68.57%       77.14%       80.00%       80.00%

                     Colorado/Wyo
10/24/2020 Western   ming                  2104       66.44%       79.66%       94.15%       94.30%
10/24/2020 Western   Dakotas                 54       29.63%       79.63%       81.48%       81.48%
10/24/2020 Western   Hawkeye                 44       47.73%       90.91%      100.00%      100.00%

10/24/2020 Western   Mid-Americas           165       69.09%       70.91%       72.73%       73.94%

10/24/2020 Western   Nevada Sierra          659       67.98%       76.02%       77.24%       77.54%

10/24/2020 Western   Northland              406       15.76%       79.31%       87.44%       87.44%
10/24/2020 Western   Portland               110       14.55%       28.18%       31.82%       31.82%

10/24/2020 Western   Salt Lake City        3851       96.65%       96.70%       96.83%       97.43%
10/24/2020 Western   Seattle                426        6.10%       11.97%       12.91%       16.20%
           Capital
10/26/2020 Metro     Atlanta               5414        1.66%        1.81%        2.09%       27.13%
           Capital
10/26/2020 Metro     Baltimore            41934       90.56%       91.85%       91.88%       91.88%
           Capital
10/26/2020 Metro     Capital              14440       99.74%       99.84%       99.91%       99.92%
           Capital   Greater S
10/26/2020 Metro     Carolina               163       56.44%       64.42%       82.82%       84.66%
           Capital
10/26/2020 Metro     Greensboro            1633       97.49%       98.16%       99.14%       99.45%
           Capital
10/26/2020 Metro     Mid-Carolinas          748       97.46%       97.99%       99.33%      100.00%
           Capital   Norther
10/26/2020 Metro     Virginia               146       85.62%       89.73%       99.32%       99.32%
           Capital
10/26/2020 Metro     Richmond               280       34.64%       37.14%       38.21%       98.93%

10/26/2020 Eastern   Appalachian             57       66.67%       71.93%       89.47%       92.98%

                     Central
10/26/2020 Eastern   Pennsylvania           706        7.65%       14.87%       97.31%       97.31%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 29 of 72




                                                                   Processing   Processing   Processing
                                          Measured    Processing   Score Plus   Score Plus   Score Plus
                                          Volume:     Score:       1:           2:           3:
                                          Outbound    Outbound     Outbound     Outbound     Outbound
Date        Area         District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Eastern       Kentuckiana             74       78.38%       78.38%       95.95%       97.30%

10/26/2020 Eastern       Norther Ohio          2487       35.79%       62.69%       86.29%       86.33%

10/26/2020 Eastern       Ohio Valley            763       22.15%       97.38%       97.51%       97.51%

                         Philadelphia
10/26/2020 Eastern       Metropo              18341       95.05%       95.30%       99.42%       99.45%

10/26/2020 Eastern       South Jersey        340271       99.96%       99.98%       99.98%       99.98%

10/26/2020 Eastern       Tennessee              191       79.06%       85.86%       93.19%       96.86%

                         Western New
10/26/2020 Eastern       York                    47       95.74%       95.74%      100.00%      100.00%

                         Western
10/26/2020 Eastern       Pennsylvania          2307       25.27%       91.72%       93.93%       96.14%

10/26/2020 Great Lakes Central Illinois        4450       78.18%       78.18%       95.39%       99.93%

10/26/2020 Great Lakes Chicago                  138       76.81%       83.33%       92.75%       97.83%

10/26/2020 Great Lakes Detroit                   95       47.37%       58.95%       74.74%       74.74%

10/26/2020 Great Lakes Gateway                 7120       98.79%       98.88%       99.26%       99.44%
                       Greater
10/26/2020 Great Lakes Indiana                  210       92.38%       93.81%       97.14%       98.57%
                       Greater
10/26/2020 Great Lakes Michigan                1653        7.26%       27.95%       48.22%       98.85%

10/26/2020 Great Lakes Lakeland                 593       12.82%       14.67%       16.53%       96.80%

10/26/2020 Northeast     Albany                 135       93.33%       94.07%      100.00%      100.00%

10/26/2020 Northeast     Caribbean               31       32.26%       32.26%       32.26%       32.26%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 30 of 72




                                                                  Processing   Processing   Processing
                                         Measured    Processing   Score Plus   Score Plus   Score Plus
                                         Volume:     Score:       1:           2:           3:
                                         Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
10/26/2020 Northeast    Valley                 417       98.08%       98.08%      100.00%      100.00%
                        Greater
10/26/2020 Northeast    Boston                 268       88.06%       88.06%       98.51%       99.25%

10/26/2020 Northeast    Long Island             42       90.48%       90.48%       92.86%      100.00%

10/26/2020 Northeast    New York               390       94.10%       96.92%       99.23%      100.00%

                        Northern New
10/26/2020 Northeast    England                 94       91.49%       95.74%      100.00%      100.00%

                        Northern New
10/26/2020 Northeast    Jersey              559922       97.49%       99.99%       99.99%       99.99%

10/26/2020 Northeast    Triboro                217       94.01%       95.85%       97.70%       98.62%

10/26/2020 Northeast    Westchester             70       97.14%       98.57%      100.00%      100.00%

10/26/2020 Pacific      Bay-Valley             155       43.23%       45.81%       50.97%       51.61%
10/26/2020 Pacific      Honolulu                76       63.16%       67.11%       72.37%       72.37%

10/26/2020 Pacific      Los Angeles            139       73.38%       73.38%       82.01%       82.01%

10/26/2020 Pacific      Sacramento            3644       95.69%       96.10%       96.49%       97.01%

10/26/2020 Pacific      San Diego              259       81.85%       84.56%       85.33%       86.87%

10/26/2020 Pacific      San Francisco           59       77.97%       77.97%       79.66%       79.66%

10/26/2020 Pacific      Santa Ana            10083       98.78%       98.95%       99.02%       99.05%

10/26/2020   Pacific    Sierra Coastal        5452       87.07%       99.08%       99.32%       99.32%
10/26/2020   Southern   Alabama                124       58.06%       61.29%       91.94%       97.58%
10/26/2020   Southern   Arkansas                48       87.50%       89.58%       97.92%       97.92%
10/26/2020   Southern   Dallas                 105       84.76%       91.43%       97.14%       98.10%

10/26/2020 Southern     Ft. Worth              333       15.02%       96.10%       97.90%       98.80%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 31 of 72




                                                                  Processing   Processing   Processing
                                         Measured    Processing   Score Plus   Score Plus   Score Plus
                                         Volume:     Score:       1:           2:           3:
                                         Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Southern     Gulf Atlantic         1191       10.24%       12.17%       20.07%       88.75%
10/26/2020 Southern     Houston                 89       84.27%       91.01%       98.88%       98.88%

10/26/2020 Southern     Louisiana              102       55.88%       60.78%       72.55%       72.55%

10/26/2020 Southern     Mississippi             43       67.44%       74.42%       90.70%       93.02%

10/26/2020 Southern     Oklahoma                78       89.74%       96.15%      100.00%      100.00%

10/26/2020 Southern     Rio Grande             114       85.09%       87.72%       92.98%       99.12%

10/26/2020   Southern   South Florida           75       80.00%       85.33%       92.00%       92.00%
10/26/2020   Southern   Suncoast             20105       72.17%       75.61%       76.09%       76.46%
10/26/2020   Western    Alaska                  16       62.50%       81.25%       87.50%       87.50%
10/26/2020   Western    Arizona              44696       83.69%       88.44%       92.52%       97.61%

10/26/2020 Western      Central Plains         179       28.49%       28.49%       32.40%       34.08%

                        Colorado/Wyo
10/26/2020 Western      ming                  2861       48.03%       82.17%       92.24%       93.01%
10/26/2020 Western      Dakotas                 61       55.74%       57.38%       72.13%       73.77%
10/26/2020 Western      Hawkeye                 59       81.36%       84.75%       94.92%       96.61%

10/26/2020 Western      Mid-Americas           109       81.65%       84.40%       89.91%       92.66%

10/26/2020 Western      Nevada Sierra         1020       60.98%       78.43%       80.39%       81.76%

10/26/2020 Western      Northland              838       85.44%       86.87%       95.58%       96.90%
10/26/2020 Western      Portland               173       60.69%       63.01%       67.63%       69.36%

10/26/2020 Western      Salt Lake City        2928       89.11%       89.48%       95.42%       96.24%
10/26/2020 Western      Seattle                735       12.79%       13.61%       18.10%       35.92%
           Capital
10/27/2020 Metro        Atlanta              15373        0.37%        0.40%        0.40%        0.42%
           Capital
10/27/2020 Metro        Baltimore            42964       66.10%       66.11%       66.79%       66.80%
           Capital
10/27/2020 Metro        Capital              24777       99.95%       99.98%       99.98%       99.98%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 32 of 72




                                                                   Processing   Processing   Processing
                                          Measured    Processing   Score Plus   Score Plus   Score Plus
                                          Volume:     Score:       1:           2:           3:
                                          Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area        District         Ballot      Ballot       Ballot       Ballot       Ballot
             Capital     Greater S
10/27/2020   Metro       Carolina               106       64.15%       86.79%       89.62%       96.23%
             Capital
10/27/2020   Metro       Greensboro            1736       98.44%       98.91%       98.96%       99.31%
             Capital
10/27/2020   Metro       Mid-Carolinas         2244       88.68%       99.33%       99.42%       99.78%
             Capital     Norther
10/27/2020   Metro       Virginia                28       60.71%       92.86%       96.43%       96.43%
             Capital
10/27/2020   Metro       Richmond                93       86.02%       98.92%       98.92%       98.92%

10/27/2020 Eastern       Appalachian             69       36.23%       44.93%       44.93%       44.93%

                         Central
10/27/2020 Eastern       Pennsylvania           366       21.86%       26.78%       32.51%       99.73%

10/27/2020 Eastern       Kentuckiana             47        8.51%       21.28%       21.28%       95.74%

10/27/2020 Eastern       Norther Ohio           368        3.80%       10.33%       25.27%       94.02%

10/27/2020 Eastern       Ohio Valley             61       34.43%       65.57%       81.97%       90.16%

                         Philadelphia
10/27/2020 Eastern       Metropo                472       85.81%       90.89%       96.19%       99.36%

10/27/2020 Eastern       South Jersey          4583       99.76%       99.83%       99.87%       99.87%

10/27/2020 Eastern       Tennessee               27       55.56%       92.59%       96.30%      100.00%

                         Western New
10/27/2020 Eastern       York                    53       94.34%       96.23%       96.23%       98.11%

                         Western
10/27/2020 Eastern       Pennsylvania          7160       97.42%       99.50%       99.69%       99.85%

10/27/2020 Great Lakes Central Illinois         303        7.26%       11.55%       11.55%       98.68%

10/27/2020 Great Lakes Chicago                   45       64.44%       77.78%       80.00%       82.22%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 33 of 72




                                                                  Processing   Processing   Processing
                                      Measured       Processing   Score Plus   Score Plus   Score Plus
                                      Volume:        Score:       1:           2:           3:
                                      Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area       District       Ballot         Ballot       Ballot       Ballot       Ballot

10/27/2020 Great Lakes Detroit               28          32.14%       85.71%       85.71%       92.86%

10/27/2020 Great Lakes Gateway              144          38.89%       87.50%       88.89%       88.89%
                       Greater
10/27/2020 Great Lakes Indiana               80          62.50%       90.00%       92.50%       95.00%
                       Greater
10/27/2020 Great Lakes Michigan            1166           0.86%       13.12%       99.66%       99.83%

10/27/2020 Great Lakes Lakeland              40          82.50%       85.00%       85.00%       85.00%

10/27/2020 Northeast   Albany                    6       50.00%       66.67%       66.67%       66.67%

10/27/2020 Northeast   Caribbean             64          26.56%       26.56%       26.56%       26.56%

                       Connecticut
10/27/2020 Northeast   Valley                25          56.00%       80.00%       80.00%       80.00%
                       Greater
10/27/2020 Northeast   Boston               193          91.19%       94.82%       94.82%       96.37%

10/27/2020 Northeast   Long Island           36          80.56%       83.33%       86.11%       86.11%

10/27/2020 Northeast   New York              31          19.35%       70.97%       74.19%       74.19%

                       Northern New
10/27/2020 Northeast   England               15          66.67%       73.33%       73.33%       80.00%

                       Northern New
10/27/2020 Northeast   Jersey            370356          99.96%       99.98%       99.99%      100.00%

10/27/2020 Northeast   Triboro               50          32.00%       34.00%       34.00%       86.00%

10/27/2020 Northeast   Westchester           12          83.33%      100.00%      100.00%      100.00%

10/27/2020 Pacific     Bay-Valley            29          51.72%       58.62%       58.62%       58.62%
10/27/2020 Pacific     Honolulu              23          91.30%      100.00%      100.00%      100.00%

10/27/2020 Pacific     Los Angeles          251          16.73%       19.12%       96.81%       96.81%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 34 of 72




                                                                     Processing   Processing   Processing
                                         Measured       Processing   Score Plus   Score Plus   Score Plus
                                         Volume:        Score:       1:           2:           3:
                                         Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

10/27/2020 Pacific      Sacramento              21          42.86%       57.14%       66.67%       76.19%

10/27/2020 Pacific      San Diego              396          10.86%       13.89%       76.26%       76.52%

10/27/2020 Pacific      San Francisco           26          84.62%      100.00%      100.00%      100.00%

10/27/2020 Pacific      Santa Ana              496          24.60%       27.42%       99.60%       99.60%

10/27/2020   Pacific    Sierra Coastal        1520          98.55%       99.54%       99.61%       99.67%
10/27/2020   Southern   Alabama                 14          42.86%       57.14%       57.14%       64.29%
10/27/2020   Southern   Arkansas                 5          80.00%       80.00%       80.00%       80.00%
10/27/2020   Southern   Dallas                  26          61.54%       65.38%       69.23%       69.23%

10/27/2020 Southern     Ft. Worth               51          27.45%       39.22%       78.43%      100.00%

10/27/2020 Southern     Gulf Atlantic          289          15.22%       23.18%       24.91%       25.95%
10/27/2020 Southern     Houston                 40          70.00%       85.00%       87.50%       90.00%

10/27/2020 Southern     Louisiana               24          79.17%       91.67%       91.67%       91.67%

10/27/2020 Southern     Mississippi                 6      100.00%      100.00%      100.00%      100.00%

10/27/2020 Southern     Oklahoma                44          27.27%       31.82%       31.82%       88.64%

10/27/2020 Southern     Rio Grande              62          46.77%       56.45%       56.45%       77.42%

10/27/2020   Southern   South Florida           73          83.56%      100.00%      100.00%      100.00%
10/27/2020   Southern   Suncoast              5919          90.93%       94.46%       94.85%       97.25%
10/27/2020   Western    Alaska                   5          20.00%       60.00%      100.00%      100.00%
10/27/2020   Western    Arizona               4624          18.71%       49.31%       55.10%       64.60%

10/27/2020 Western      Central Plains          17          52.94%       70.59%       70.59%       70.59%

                        Colorado/Wyo
10/27/2020 Western      ming                  1751           1.31%       62.42%       78.30%       86.58%
10/27/2020 Western      Dakotas                 50          20.00%       34.00%       38.00%       40.00%
10/27/2020 Western      Hawkeye                 11          72.73%      100.00%      100.00%      100.00%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 35 of 72




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Western   Mid-Americas            18       44.44%       77.78%       77.78%       77.78%

10/27/2020 Western   Nevada Sierra           92       25.00%       26.09%       31.52%       31.52%

10/27/2020 Western   Northland             1873       86.87%       98.93%       98.93%       99.79%
10/27/2020 Western   Portland               233        6.44%        9.01%       96.57%       96.57%

10/27/2020 Western   Salt Lake City          98        8.16%       39.80%       45.92%       47.96%
10/27/2020 Western   Seattle                502        6.57%       34.46%       34.46%       35.66%
           Capital
10/28/2020 Metro     Atlanta                721        4.16%        5.69%        7.21%        7.91%
           Capital
10/28/2020 Metro     Baltimore            14856       54.76%       96.24%       96.28%       96.49%
           Capital
10/28/2020 Metro     Capital                202        8.42%       62.38%       67.33%       67.33%
           Capital   Greater S
10/28/2020 Metro     Carolina               150        8.00%       36.00%       40.00%       40.67%
           Capital
10/28/2020 Metro     Greensboro             888       66.22%       90.20%       90.99%       91.22%
           Capital
10/28/2020 Metro     Mid-Carolinas         1097       56.97%       98.72%       99.73%       99.73%
           Capital   Norther
10/28/2020 Metro     Virginia                80       23.75%       23.75%       25.00%       25.00%
           Capital
10/28/2020 Metro     Richmond                30        3.33%       16.67%       26.67%       26.67%

10/28/2020 Eastern   Appalachian             34       35.29%       35.29%       35.29%       38.24%

                     Central
10/28/2020 Eastern   Pennsylvania           237       16.46%       16.88%       18.99%       20.25%

10/28/2020 Eastern   Kentuckiana             13       46.15%       61.54%       61.54%       61.54%

10/28/2020 Eastern   Norther Ohio           121       20.66%       21.49%       26.45%       29.75%

10/28/2020 Eastern   Ohio Valley            127       25.20%       25.20%       32.28%       35.43%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 36 of 72




                                                                       Processing      Processing      Processing
                                          Measured       Processing    Score Plus      Score Plus      Score Plus
                                          Volume:        Score:        1:              2:              3:
                                          Outbound       Outbound      Outbound        Outbound        Outbound
Date        Area         District         Ballot         Ballot        Ballot          Ballot          Ballot

                         Philadelphia
10/28/2020 Eastern       Metropo                199          43.22%        51.26%          55.78%          57.29%

10/28/2020 Eastern       South Jersey         37437          98.26%        99.69%          99.70%          99.79%

10/28/2020 Eastern       Tennessee               24          58.33%        70.83%          79.17%          79.17%

                         Western New
10/28/2020 Eastern       York                   120            6.67%           6.67%           6.67%           6.67%

                         Western
10/28/2020 Eastern       Pennsylvania          7552          97.67%        97.67%          97.92%          98.21%

10/28/2020 Great Lakes Central Illinois          98            3.06%           4.08%       27.55%          27.55%

10/28/2020 Great Lakes Chicago                       6       66.67%        83.33%         100.00%         100.00%

10/28/2020 Great Lakes Detroit                   48          64.58%        70.83%          95.83%          97.92%

10/28/2020 Great Lakes Gateway                   91          56.04%        69.23%          82.42%          82.42%
                       Greater
10/28/2020 Great Lakes Indiana                   75          74.67%        80.00%          81.33%          82.67%
                       Greater
10/28/2020 Great Lakes Michigan                 713            1.82%           2.38%       17.53%          94.53%

10/28/2020 Great Lakes Lakeland                  48          14.58%        16.67%          16.67%          16.67%

10/28/2020 Northeast     Albany                      9       66.67%        66.67%          66.67%          77.78%

10/28/2020 Northeast     Caribbean                   0 Null%           Null%           Null%           Null%

                         Connecticut
10/28/2020 Northeast     Valley                  34          41.18%        41.18%          41.18%          41.18%
                         Greater
10/28/2020 Northeast     Boston                  62          27.42%        27.42%          32.26%          32.26%

10/28/2020 Northeast     Long Island                 3      100.00%       100.00%         100.00%         100.00%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 37 of 72




                                                                     Processing   Processing   Processing
                                         Measured       Processing   Score Plus   Score Plus   Score Plus
                                         Volume:        Score:       1:           2:           3:
                                         Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

10/28/2020 Northeast    New York                42          83.33%       83.33%      100.00%      100.00%

                        Northern New
10/28/2020 Northeast    England                 51           3.92%        5.88%        5.88%        5.88%

                        Northern New
10/28/2020 Northeast    Jersey              660655          99.35%       99.35%       99.96%       99.99%

10/28/2020 Northeast    Triboro                 33          90.91%       90.91%       93.94%       93.94%

10/28/2020 Northeast    Westchester             32          25.00%       25.00%       28.13%       31.25%

10/28/2020 Pacific      Bay-Valley                  8       12.50%       25.00%       25.00%       25.00%
10/28/2020 Pacific      Honolulu                    4       50.00%       75.00%      100.00%      100.00%

10/28/2020 Pacific      Los Angeles            694          16.43%       16.86%       20.46%       99.42%

10/28/2020 Pacific      Sacramento             106          85.85%       85.85%       94.34%       95.28%

10/28/2020 Pacific      San Diego            11415          99.88%       99.89%       99.95%       99.95%

10/28/2020 Pacific      San Francisco               5        0.00%       20.00%       80.00%       80.00%

10/28/2020 Pacific      Santa Ana             3903          99.15%       99.21%       99.49%       99.62%

10/28/2020   Pacific    Sierra Coastal        1352          99.11%       99.19%       99.26%       99.41%
10/28/2020   Southern   Alabama                 64          18.75%       23.44%       23.44%       23.44%
10/28/2020   Southern   Arkansas                 4           0.00%        0.00%        0.00%       25.00%
10/28/2020   Southern   Dallas                  58           6.90%        6.90%       13.79%       13.79%

10/28/2020 Southern     Ft. Worth               54           0.00%        0.00%        1.85%        1.85%

10/28/2020 Southern     Gulf Atlantic          411          16.06%       17.03%       17.76%       18.98%
10/28/2020 Southern     Houston                  7          14.29%       28.57%       85.71%       85.71%

10/28/2020 Southern     Louisiana                   5      100.00%      100.00%      100.00%      100.00%

10/28/2020 Southern     Mississippi                 4       50.00%       75.00%      100.00%      100.00%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 38 of 72




                                                                     Processing   Processing   Processing
                                         Measured       Processing   Score Plus   Score Plus   Score Plus
                                         Volume:        Score:       1:           2:           3:
                                         Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

10/28/2020 Southern     Oklahoma                    2       50.00%       50.00%      100.00%      100.00%

10/28/2020 Southern     Rio Grande             142           4.23%        5.63%        8.45%       14.08%

10/28/2020   Southern   South Florida          147          24.49%       24.49%       25.17%       25.85%
10/28/2020   Southern   Suncoast             14535          89.56%       89.82%       90.00%       90.18%
10/28/2020   Western    Alaska                   4          50.00%       50.00%       75.00%      100.00%
10/28/2020   Western    Arizona              21359          88.64%       88.97%       95.73%       96.39%

10/28/2020 Western      Central Plains          17          17.65%       17.65%       41.18%       41.18%

                        Colorado/Wyo
10/28/2020 Western      ming                  1523           0.39%        0.72%       82.27%       86.87%
10/28/2020 Western      Dakotas                 22           4.55%        9.09%       22.73%       27.27%
10/28/2020 Western      Hawkeye                  5          40.00%       40.00%       40.00%       40.00%

10/28/2020 Western      Mid-Americas            26          69.23%       69.23%       84.62%       84.62%

10/28/2020 Western      Nevada Sierra          104          18.27%       19.23%       25.00%       29.81%

10/28/2020 Western      Northland              559           0.36%       93.74%       95.53%       95.71%
10/28/2020 Western      Portland                53          15.09%       15.09%       32.08%       33.96%

10/28/2020 Western      Salt Lake City        3785          97.60%       97.62%       98.18%       98.31%
10/28/2020 Western      Seattle                321           0.62%        1.87%       36.14%       37.07%
           Capital
10/29/2020 Metro        Atlanta               2236           2.24%        2.24%        2.55%        2.73%
           Capital
10/29/2020 Metro        Baltimore             1985          46.05%       46.05%       97.63%       97.63%
           Capital
10/29/2020 Metro        Capital                 91          36.26%       36.26%       52.75%       56.04%
           Capital      Greater S
10/29/2020 Metro        Carolina                48          64.58%       64.58%       83.33%       91.67%
           Capital
10/29/2020 Metro        Greensboro             973          89.00%       89.00%       96.71%       96.92%
           Capital
10/29/2020 Metro        Mid-Carolinas          290          14.83%       14.83%       22.07%       22.41%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 39 of 72




                                                                   Processing   Processing   Processing
                                          Measured    Processing   Score Plus   Score Plus   Score Plus
                                          Volume:     Score:       1:           2:           3:
                                          Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area          District         Ballot      Ballot       Ballot       Ballot       Ballot
           Capital       Norther
10/29/2020 Metro         Virginia               121       20.66%       20.66%       20.66%       23.14%
           Capital
10/29/2020 Metro         Richmond                31       83.87%       83.87%       87.10%       90.32%

10/29/2020 Eastern       Appalachian             24       79.17%       83.33%       83.33%       83.33%

                         Central
10/29/2020 Eastern       Pennsylvania            41       48.78%       56.10%       58.54%       65.85%

10/29/2020 Eastern       Kentuckiana             69       23.19%       24.64%       27.54%       27.54%

10/29/2020 Eastern       Norther Ohio           571       86.69%       87.92%       88.44%       90.19%

10/29/2020 Eastern       Ohio Valley           1825       95.45%       95.45%       95.56%       96.22%

                         Philadelphia
10/29/2020 Eastern       Metropo               2365       99.20%       99.32%       99.58%       99.83%

10/29/2020 Eastern       South Jersey        296973       99.71%       99.71%       99.97%       99.97%

10/29/2020 Eastern       Tennessee              173       23.70%       23.70%       25.43%       26.01%

                         Western New
10/29/2020 Eastern       York                    27       66.67%       70.37%       70.37%       70.37%

                         Western
10/29/2020 Eastern       Pennsylvania          8445       99.41%       99.57%       99.59%       99.64%

10/29/2020 Great Lakes Central Illinois        1318       98.94%       98.94%       98.94%       99.32%

10/29/2020 Great Lakes Chicago                   62       80.65%       85.48%       87.10%       90.32%

10/29/2020 Great Lakes Detroit                   97       95.88%       95.88%       98.97%       98.97%

10/29/2020 Great Lakes Gateway                  177       60.45%       71.19%       73.45%       89.27%
                       Greater
10/29/2020 Great Lakes Indiana                   62       75.81%       80.65%       93.55%       96.77%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 40 of 72




                                                                Processing   Processing   Processing
                                       Measured    Processing   Score Plus   Score Plus   Score Plus
                                       Volume:     Score:       1:           2:           3:
                                       Outbound    Outbound     Outbound     Outbound     Outbound
Date        Area       District        Ballot      Ballot       Ballot       Ballot       Ballot
                       Greater
10/29/2020 Great Lakes Michigan             1869       97.59%       97.59%       97.65%       97.97%

10/29/2020 Great Lakes Lakeland               62       90.32%       90.32%       93.55%       96.77%

10/29/2020 Northeast   Albany                 14       78.57%       78.57%       78.57%       78.57%

10/29/2020 Northeast   Caribbean

                       Connecticut
10/29/2020 Northeast   Valley                 47       42.55%       42.55%       51.06%       55.32%
                       Greater
10/29/2020 Northeast   Boston                199       22.61%       22.61%       24.12%       24.62%

10/29/2020 Northeast   Long Island            23       95.65%       95.65%      100.00%      100.00%

10/29/2020 Northeast   New York               68       79.41%       80.88%       89.71%       89.71%

                       Northern New
10/29/2020 Northeast   England                34       64.71%       64.71%       79.41%       79.41%

                       Northern New
10/29/2020 Northeast   Jersey             102119       86.33%       99.49%       99.49%       99.95%

10/29/2020 Northeast   Triboro                25       92.00%       92.00%       92.00%       96.00%

10/29/2020 Northeast   Westchester            23       82.61%       82.61%       82.61%       82.61%

10/29/2020 Pacific     Bay-Valley             37       59.46%       59.46%       70.27%       94.59%
10/29/2020 Pacific     Honolulu               31       64.52%       87.10%       90.32%       96.77%

10/29/2020 Pacific     Los Angeles            92       54.35%       56.52%       57.61%       59.78%

10/29/2020 Pacific     Sacramento            439       97.04%       97.04%       97.04%       98.41%

10/29/2020 Pacific     San Diego             883       98.53%       98.53%       98.75%       99.21%

10/29/2020 Pacific     San Francisco          38       65.79%       65.79%       78.95%       89.47%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 41 of 72




                                                                     Processing   Processing   Processing
                                         Measured       Processing   Score Plus   Score Plus   Score Plus
                                         Volume:        Score:       1:           2:           3:
                                         Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

10/29/2020 Pacific      Santa Ana             3495          99.23%       99.28%       99.54%       99.83%

10/29/2020   Pacific    Sierra Coastal         100          35.00%       35.00%       39.00%       46.00%
10/29/2020   Southern   Alabama                 42          69.05%       69.05%       69.05%       69.05%
10/29/2020   Southern   Arkansas                35          85.71%       85.71%       94.29%       94.29%
10/29/2020   Southern   Dallas                  33          60.61%       69.70%       78.79%       78.79%

10/29/2020 Southern     Ft. Worth             1062          99.34%       99.44%       99.44%       99.62%

10/29/2020 Southern     Gulf Atlantic          101          34.65%       34.65%       35.64%       38.61%
10/29/2020 Southern     Houston                 55          85.45%       85.45%       96.36%      100.00%

10/29/2020 Southern     Louisiana               11          90.91%       90.91%       90.91%       90.91%

10/29/2020 Southern     Mississippi                 5       80.00%       80.00%       80.00%       80.00%

10/29/2020 Southern     Oklahoma                12          75.00%       91.67%       91.67%      100.00%

10/29/2020 Southern     Rio Grande              64          90.63%       90.63%       93.75%       95.31%

10/29/2020   Southern   South Florida           35          62.86%       71.43%       74.29%       80.00%
10/29/2020   Southern   Suncoast              1974          26.09%       38.60%       39.51%       41.19%
10/29/2020   Western    Alaska                   5          80.00%       80.00%       80.00%      100.00%
10/29/2020   Western    Arizona              18500          88.29%       90.89%       95.31%       96.51%

10/29/2020 Western      Central Plains          57          29.82%       29.82%       35.09%       40.35%

                        Colorado/Wyo
10/29/2020 Western      ming                  1137          54.09%       54.27%       54.88%       62.80%
10/29/2020 Western      Dakotas                 31          35.48%       45.16%       70.97%       80.65%
10/29/2020 Western      Hawkeye                 15          60.00%       73.33%       73.33%       86.67%

10/29/2020 Western      Mid-Americas            20          70.00%       75.00%       75.00%       90.00%

10/29/2020 Western      Nevada Sierra          120          25.83%       27.50%       35.83%       50.00%

10/29/2020 Western      Northland               55          45.45%       47.27%       76.36%       80.00%
10/29/2020 Western      Portland                78          26.92%       26.92%       29.49%       35.90%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 42 of 72




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Western   Salt Lake City        8720       98.57%       98.61%       98.81%       98.89%
10/29/2020 Western   Seattle                203       11.82%       11.82%       11.82%       13.79%
           Capital
10/30/2020 Metro     Atlanta                681        4.26%        4.26%        4.26%        4.70%
           Capital
10/30/2020 Metro     Baltimore              297        3.37%       11.78%       11.78%       88.55%
           Capital
10/30/2020 Metro     Capital                 44       25.00%       38.64%       38.64%       52.27%
           Capital   Greater S
10/30/2020 Metro     Carolina                81       19.75%       25.93%       25.93%       35.80%
           Capital
10/30/2020 Metro     Greensboro            3157        0.82%       96.83%       96.86%       97.15%
           Capital
10/30/2020 Metro     Mid-Carolinas           67       17.91%       23.88%       23.88%       31.34%
           Capital   Norther
10/30/2020 Metro     Virginia                17       88.24%       88.24%       88.24%       88.24%
           Capital
10/30/2020 Metro     Richmond                39       89.74%       94.87%       94.87%       94.87%

10/30/2020 Eastern   Appalachian             57       21.05%       24.56%       24.56%       24.56%

                     Central
10/30/2020 Eastern   Pennsylvania          3348       12.51%       99.67%       99.67%       99.67%

10/30/2020 Eastern   Kentuckiana             20       70.00%       75.00%       75.00%       75.00%

10/30/2020 Eastern   Norther Ohio          4094       24.57%       99.05%       99.44%       99.46%

10/30/2020 Eastern   Ohio Valley            154       29.22%       79.22%       79.22%       79.22%

                     Philadelphia
10/30/2020 Eastern   Metropo               4638       98.84%       99.35%       99.35%       99.61%

10/30/2020 Eastern   South Jersey           264       34.47%       50.00%       50.00%       99.24%

10/30/2020 Eastern   Tennessee               63       79.37%       85.71%       87.30%       87.30%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 43 of 72




                                                                      Processing   Processing   Processing
                                          Measured       Processing   Score Plus   Score Plus   Score Plus
                                          Volume:        Score:       1:           2:           3:
                                          Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area         District         Ballot         Ballot       Ballot       Ballot       Ballot

                         Western New
10/30/2020 Eastern       York                    16         100.00%      100.00%      100.00%      100.00%

                         Western
10/30/2020 Eastern       Pennsylvania         14482          99.21%       99.28%       99.46%       99.46%

10/30/2020 Great Lakes Central Illinois        1000          73.70%       97.20%       97.20%       97.40%

10/30/2020 Great Lakes Chicago                   27          88.89%       96.30%       96.30%       96.30%

10/30/2020 Great Lakes Detroit                   61          78.69%       88.52%       88.52%       93.44%

10/30/2020 Great Lakes Gateway                  549          93.26%       95.45%       95.81%       95.99%
                       Greater
10/30/2020 Great Lakes Indiana                   63          22.22%       22.22%       22.22%       25.40%
                       Greater
10/30/2020 Great Lakes Michigan                 594          97.31%       98.65%       98.65%       98.65%

10/30/2020 Great Lakes Lakeland                  19          73.68%       73.68%       73.68%       73.68%

10/30/2020 Northeast     Albany                  25          88.00%       96.00%       96.00%       96.00%

10/30/2020 Northeast     Caribbean                   7       85.71%       85.71%       85.71%       85.71%

                         Connecticut
10/30/2020 Northeast     Valley                  20          85.00%      100.00%      100.00%      100.00%
                         Greater
10/30/2020 Northeast     Boston                  43          79.07%       88.37%       88.37%       88.37%

10/30/2020 Northeast     Long Island                 7      100.00%      100.00%      100.00%      100.00%

10/30/2020 Northeast     New York                37          94.59%       97.30%       97.30%       97.30%

                         Northern New
10/30/2020 Northeast     England                 25          44.00%       48.00%       48.00%       48.00%

                         Northern New
10/30/2020 Northeast     Jersey              168681          95.66%       96.41%       97.21%       97.21%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 44 of 72




                                                                     Processing   Processing   Processing
                                         Measured       Processing   Score Plus   Score Plus   Score Plus
                                         Volume:        Score:       1:           2:           3:
                                         Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot         Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast    Triboro                 27          70.37%       74.07%       74.07%       74.07%

10/30/2020 Northeast    Westchester             14          78.57%       85.71%       85.71%       85.71%

10/30/2020 Pacific      Bay-Valley              74          90.54%       90.54%       90.54%       90.54%
10/30/2020 Pacific      Honolulu                20          95.00%       95.00%       95.00%      100.00%

10/30/2020 Pacific      Los Angeles            103          92.23%       92.23%       92.23%       92.23%

10/30/2020 Pacific      Sacramento              57          31.58%       31.58%       31.58%       31.58%

10/30/2020 Pacific      San Diego             4586          99.19%       99.32%       99.32%       99.32%

10/30/2020 Pacific      San Francisco           35          97.14%       97.14%       97.14%      100.00%

10/30/2020 Pacific      Santa Ana             2869          98.33%       98.54%       98.54%       98.54%

10/30/2020   Pacific    Sierra Coastal          61          42.62%       42.62%       45.90%       47.54%
10/30/2020   Southern   Alabama                 48          18.75%       18.75%       18.75%       18.75%
10/30/2020   Southern   Arkansas                 7          85.71%       85.71%       85.71%       85.71%
10/30/2020   Southern   Dallas                  19          89.47%       94.74%       94.74%       94.74%

10/30/2020 Southern     Ft. Worth               22          77.27%       86.36%       86.36%       90.91%

10/30/2020 Southern     Gulf Atlantic           83          37.35%       45.78%       45.78%       45.78%
10/30/2020 Southern     Houston                 45          35.56%       37.78%       37.78%       37.78%

10/30/2020 Southern     Louisiana               20          70.00%       80.00%       80.00%      100.00%

10/30/2020 Southern     Mississippi                 4       75.00%       75.00%       75.00%       75.00%

10/30/2020 Southern     Oklahoma                33          90.91%       93.94%       93.94%       96.97%

10/30/2020 Southern     Rio Grande              32          84.38%       87.50%       87.50%       87.50%

10/30/2020 Southern     South Florida           11          63.64%       90.91%       90.91%       90.91%
10/30/2020 Southern     Suncoast              6714          89.86%       90.14%       90.32%       90.50%
10/30/2020 Western      Alaska                  13          38.46%       38.46%       69.23%       84.62%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 45 of 72




                                                                 Processing    Processing    Processing
                                      Measured     Processing    Score Plus    Score Plus    Score Plus
                                      Volume:      Score:        1:            2:            3:
                                      Outbound     Outbound      Outbound      Outbound      Outbound
Date       Area      District         Ballot       Ballot        Ballot        Ballot        Ballot
10/30/2020 Western   Arizona               10825        90.04%        93.31%        93.53%        95.13%

10/30/2020 Western   Central Plains          37        70.27%        70.27%        70.27%        70.27%

                     Colorado/Wyo
10/30/2020 Western   ming                  3054        92.47%        94.86%        94.89%        95.25%
10/30/2020 Western   Dakotas                 25        84.00%        84.00%        84.00%        92.00%
10/30/2020 Western   Hawkeye                 26        96.15%       100.00%       100.00%       100.00%

10/30/2020 Western   Mid-Americas            62        95.16%        96.77%        96.77%        98.39%

10/30/2020 Western   Nevada Sierra          134        32.09%        35.82%        36.57%        40.30%

10/30/2020 Western   Northland               38        39.47%        42.11%        42.11%        73.68%
10/30/2020 Western   Portland                62        77.42%        83.87%        83.87%        83.87%

10/30/2020 Western   Salt Lake City         629        86.01%        86.49%        86.80%        86.80%
10/30/2020 Western   Seattle                194        35.05%        36.08%        37.11%        38.66%
           Capital
10/31/2020 Metro     Atlanta               1401         1.28%         1.86%         1.93%         1.93%
           Capital
10/31/2020 Metro     Baltimore               52         5.77%        15.38%        38.46%        38.46%
           Capital
10/31/2020 Metro     Capital                 34        38.24%        67.65%        67.65%        67.65%
           Capital   Greater S
10/31/2020 Metro     Carolina                48        41.67%        47.92%        68.75%        68.75%
           Capital
10/31/2020 Metro     Greensboro            1286         0.78%         1.94%        98.83%        98.83%
           Capital
10/31/2020 Metro     Mid-Carolinas           25        72.00%        76.00%        80.00%        80.00%
           Capital   Norther
10/31/2020 Metro     Virginia                28        57.14%        85.71%        92.86%        92.86%
           Capital
10/31/2020 Metro     Richmond               166        15.06%        24.10%        24.10%        24.10%

10/31/2020 Eastern   Appalachian             20        85.00%        95.00%        95.00%        95.00%

                     Central
10/31/2020 Eastern   Pennsylvania           200         8.00%        14.00%        97.50%        97.50%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 46 of 72




                                                                      Processing   Processing   Processing
                                          Measured       Processing   Score Plus   Score Plus   Score Plus
                                          Volume:        Score:       1:           2:           3:
                                          Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area         District         Ballot         Ballot       Ballot       Ballot       Ballot

10/31/2020 Eastern       Kentuckiana             10          80.00%       80.00%       80.00%       80.00%

10/31/2020 Eastern       Norther Ohio           342          10.23%       21.64%       85.38%       85.38%

10/31/2020 Eastern       Ohio Valley             29          58.62%       93.10%       96.55%       96.55%

                         Philadelphia
10/31/2020 Eastern       Metropo                 94          63.83%       72.34%       85.11%       88.30%

10/31/2020 Eastern       South Jersey         24348          98.23%       98.25%       99.82%       99.82%

10/31/2020 Eastern       Tennessee               37          54.05%       64.86%       64.86%       64.86%

                         Western New
10/31/2020 Eastern       York                        4      100.00%      100.00%      100.00%      100.00%

                         Western
10/31/2020 Eastern       Pennsylvania          3563          96.44%       98.09%       98.65%       98.82%

10/31/2020 Great Lakes Central Illinois          73           1.37%       82.19%       98.63%       98.63%

10/31/2020 Great Lakes Chicago                   35          97.14%       97.14%       97.14%       97.14%

10/31/2020 Great Lakes Detroit                   88          63.64%       68.18%       70.45%       71.59%

10/31/2020 Great Lakes Gateway                   31          19.35%       45.16%       67.74%       77.42%
                       Greater
10/31/2020 Great Lakes Indiana                   41          78.05%       92.68%       92.68%       92.68%
                       Greater
10/31/2020 Great Lakes Michigan                 859          77.88%       93.83%       94.06%       94.06%

10/31/2020 Great Lakes Lakeland                  14          71.43%       85.71%       92.86%       92.86%

10/31/2020 Northeast     Albany                  84           8.33%        8.33%        9.52%        9.52%

10/31/2020 Northeast     Caribbean                   2      100.00%      100.00%      100.00%      100.00%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 47 of 72




                                                                  Processing   Processing   Processing
                                         Measured    Processing   Score Plus   Score Plus   Score Plus
                                         Volume:     Score:       1:           2:           3:
                                         Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
10/31/2020 Northeast    Valley                  11       63.64%       81.82%      100.00%      100.00%
                        Greater
10/31/2020 Northeast    Boston                  50       48.00%       60.00%       62.00%       62.00%

10/31/2020 Northeast    Long Island             56        8.93%        8.93%       14.29%       14.29%

10/31/2020 Northeast    New York                17       70.59%       94.12%      100.00%      100.00%

                        Northern New
10/31/2020 Northeast    England                 17       11.76%       11.76%       11.76%       11.76%

                        Northern New
10/31/2020 Northeast    Jersey               20818       95.41%       95.48%       96.82%       98.73%

10/31/2020 Northeast    Triboro                 32       78.13%       87.50%       96.88%       96.88%

10/31/2020 Northeast    Westchester             29       24.14%       27.59%       27.59%       27.59%

10/31/2020 Pacific      Bay-Valley              18       72.22%       83.33%       83.33%       83.33%
10/31/2020 Pacific      Honolulu                24       95.83%      100.00%      100.00%      100.00%

10/31/2020 Pacific      Los Angeles             17       70.59%       82.35%       82.35%       82.35%

10/31/2020 Pacific      Sacramento              48       18.75%       62.50%       62.50%       62.50%

10/31/2020 Pacific      San Diego             1270       98.58%       99.29%       99.61%       99.61%

10/31/2020 Pacific      San Francisco           14       85.71%       85.71%       92.86%       92.86%

10/31/2020 Pacific      Santa Ana             4864       99.57%       99.73%       99.84%       99.84%

10/31/2020   Pacific    Sierra Coastal           8       37.50%       62.50%       62.50%       87.50%
10/31/2020   Southern   Alabama                140       12.86%       15.00%       15.00%       15.00%
10/31/2020   Southern   Arkansas                 9       33.33%       55.56%       55.56%       55.56%
10/31/2020   Southern   Dallas                  96       14.58%       65.63%       66.67%       66.67%

10/31/2020 Southern     Ft. Worth               31       64.52%      100.00%      100.00%      100.00%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 48 of 72




                                                                  Processing   Processing   Processing
                                         Measured    Processing   Score Plus   Score Plus   Score Plus
                                         Volume:     Score:       1:           2:           3:
                                         Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Southern     Gulf Atlantic           58       62.07%       68.97%       70.69%       70.69%
10/31/2020 Southern     Houston                 67       14.93%       19.40%       22.39%       22.39%

10/31/2020 Southern     Louisiana               28       35.71%       35.71%       35.71%       35.71%

10/31/2020 Southern     Mississippi             37        0.00%        8.11%        8.11%        8.11%

10/31/2020 Southern     Oklahoma                46       17.39%       19.57%       21.74%       21.74%

10/31/2020 Southern     Rio Grande              22       63.64%       86.36%       95.45%       95.45%

10/31/2020   Southern   South Florida           31       80.65%       87.10%       90.32%       90.32%
10/31/2020   Southern   Suncoast              1096       16.79%       20.07%       21.99%       22.35%
10/31/2020   Western    Alaska                   4        0.00%       50.00%       75.00%      100.00%
10/31/2020   Western    Arizona               3975       61.13%       87.55%       90.29%       90.31%

10/31/2020 Western      Central Plains          19       31.58%       47.37%       47.37%       47.37%

                        Colorado/Wyo
10/31/2020 Western      ming                   980        8.88%       88.57%       94.39%       94.39%
10/31/2020 Western      Dakotas                 12       58.33%      100.00%      100.00%      100.00%
10/31/2020 Western      Hawkeye                  4       75.00%      100.00%      100.00%      100.00%

10/31/2020 Western      Mid-Americas            19       63.16%       78.95%       78.95%       78.95%

10/31/2020 Western      Nevada Sierra           31       25.81%       38.71%       38.71%       38.71%

10/31/2020 Western      Northland               17       17.65%       47.06%       58.82%       58.82%
10/31/2020 Western      Portland                43       39.53%       48.84%       48.84%       48.84%

10/31/2020 Western      Salt Lake City         144       19.44%       31.25%       42.36%       42.36%
10/31/2020 Western      Seattle                124       12.90%       24.19%       25.00%       25.81%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 49 of 72



                                                             Processing    Processing   Processing
                                       Measured Processing Score Plus      Score Plus   Score Plus
                                       Volume:    Score:     1:            2:           3:
                                       Outbound Outbound Outbound          Outbound     Outbound
                                       Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                       Election   Election   Election      Election     Election
Date         Area      District        Mail       Mail       Mail          Mail         Mail
             Capital
10/24/2020   Metro     Atlanta                250     24.40%      48.40%       50.00%       58.40%
             Capital
10/24/2020   Metro     Baltimore             1047     70.58%      71.25%       71.54%       81.95%
             Capital
10/24/2020   Metro     Capital               1182     91.03%      93.49%       93.99%       94.16%
             Capital   Greater S
10/24/2020   Metro     Carolina               311     12.54%      21.54%       21.54%       70.42%
             Capital
10/24/2020   Metro     Greensboro            4995     89.51%      95.28%       95.84%       96.16%
             Capital
10/24/2020   Metro     Mid-Carolinas         5017     61.97%      94.14%       95.59%       98.51%
             Capital   Norther
10/24/2020   Metro     Virginia               584     95.03%      95.38%       96.23%       96.23%
             Capital
10/24/2020   Metro     Richmond               142     92.25%      93.66%       94.37%       95.77%

10/24/2020 Eastern     Appalachian            107     68.22%      69.16%       69.16%       97.20%

                       Central
10/24/2020 Eastern     Pennsylvania         34955      0.77%      76.54%       99.83%       99.89%

10/24/2020 Eastern     Kentuckiana          97348     99.89%      99.89%       99.90%       99.94%

10/24/2020 Eastern     Norther Ohio         79622     71.23%      75.08%       97.46%       97.61%

10/24/2020 Eastern     Ohio Valley         168990     89.40%      92.36%       99.78%       99.86%

                       Philadelphia
10/24/2020 Eastern     Metropo               5695      4.69%       7.41%       92.71%       95.45%

10/24/2020 Eastern     South Jersey         49734     47.19%      99.84%       99.84%       99.95%

10/24/2020 Eastern     Tennessee              522     12.64%      14.94%       16.67%       22.80%

                       Western New
10/24/2020 Eastern     York                    63     23.81%      23.81%       23.81%       74.60%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 50 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date        Area         District         Mail       Mail       Mail          Mail         Mail

                         Western
10/24/2020 Eastern       Pennsylvania            247     36.03%      39.27%       52.63%       97.17%

10/24/2020 Great Lakes Central Illinois        49878     99.08%      99.09%       99.87%       99.97%

10/24/2020 Great Lakes Chicago                   563     10.30%      10.48%       51.69%       54.35%

10/24/2020 Great Lakes Detroit                 25222      0.09%       5.30%       99.24%       99.24%

10/24/2020 Great Lakes Gateway                292416     99.99%      99.99%       99.99%       99.99%
                       Greater
10/24/2020 Great Lakes Indiana                106018     96.32%      97.35%       98.40%       98.41%
                       Greater
10/24/2020 Great Lakes Michigan                10062     97.25%      97.27%       97.40%       97.99%

10/24/2020 Great Lakes Lakeland               107991     99.09%      99.09%       99.54%       99.61%

10/24/2020 Northeast     Albany                  306     79.41%      79.74%       80.07%       95.75%

10/24/2020 Northeast     Caribbean                 5     80.00%      80.00%      100.00%      100.00%

                         Connecticut
10/24/2020 Northeast     Valley                  695     79.42%      81.44%       81.44%       81.44%
                         Greater
10/24/2020 Northeast     Boston                 3835     99.45%      99.79%       99.92%       99.92%

10/24/2020 Northeast     Long Island             146     92.47%      93.84%       95.21%       95.21%

10/24/2020 Northeast     New York                 86     34.88%      60.47%       77.91%       77.91%

                         Northern New
10/24/2020 Northeast     England                2806     98.93%      99.39%       99.39%       99.82%

                         Northern New
10/24/2020 Northeast     Jersey                14511     99.85%      99.92%       99.94%       99.97%

10/24/2020 Northeast     Triboro                 668     11.38%      11.68%       11.68%       31.74%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 51 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/24/2020 Northeast    Westchester             266     93.98%      94.36%       94.36%       95.11%

10/24/2020 Pacific      Bay-Valley              146     91.10%      91.78%       91.78%       91.78%
10/24/2020 Pacific      Honolulu                 98     62.24%      63.27%       95.92%       95.92%

10/24/2020 Pacific      Los Angeles         1217738     99.89%      99.92%      100.00%      100.00%

10/24/2020 Pacific      Sacramento            43150     97.92%      97.95%       98.27%       98.35%

10/24/2020 Pacific      San Diego              9790     98.30%      98.39%       99.04%       99.38%

10/24/2020 Pacific      San Francisco          4606     98.31%      98.59%       98.78%       98.85%

10/24/2020 Pacific      Santa Ana            248921     99.97%      99.97%       99.97%       99.97%

10/24/2020   Pacific    Sierra Coastal       690240     99.99%      99.99%       99.99%       99.99%
10/24/2020   Southern   Alabama                  58     51.72%      79.31%       84.48%       84.48%
10/24/2020   Southern   Arkansas                 26     69.23%      84.62%       84.62%       92.31%
10/24/2020   Southern   Dallas                  580     36.03%      84.31%       96.38%       98.97%

10/24/2020 Southern     Ft. Worth               189     31.22%      50.79%       93.12%       99.47%

10/24/2020 Southern     Gulf Atlantic         60586     99.10%      99.13%       99.26%       99.32%
10/24/2020 Southern     Houston                 356      5.62%      98.03%       98.03%       98.60%

10/24/2020 Southern     Louisiana               385      8.05%      70.91%       77.14%       86.23%

10/24/2020 Southern     Mississippi             264      9.85%      97.35%       97.73%       97.73%

10/24/2020 Southern     Oklahoma              89257     99.94%      99.94%       99.97%      100.00%

10/24/2020 Southern     Rio Grande            22201     99.55%      99.72%       99.83%       99.92%

10/24/2020   Southern   South Florida          8349     52.01%      98.00%       99.32%       99.39%
10/24/2020   Southern   Suncoast              21659     85.74%      86.65%       89.68%       97.27%
10/24/2020   Western    Alaska                   59     64.41%      66.10%       66.10%       66.10%
10/24/2020   Western    Arizona              169400     99.86%      99.93%       99.94%       99.97%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 52 of 72



                                                            Processing    Processing   Processing
                                      Measured Processing Score Plus      Score Plus   Score Plus
                                      Volume:    Score:     1:            2:           3:
                                      Outbound Outbound Outbound          Outbound     Outbound
                                      Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                      Election   Election   Election      Election     Election
Date       Area      District         Mail       Mail       Mail          Mail         Mail

10/24/2020 Western   Central Plains        55954     99.99%      99.99%       99.99%       99.99%

                     Colorado/Wyo
10/24/2020 Western   ming                   1124     91.90%      92.62%       94.75%       97.33%
10/24/2020 Western   Dakotas               17020     99.75%      99.88%       99.93%       99.99%
10/24/2020 Western   Hawkeye               14585     99.46%      99.54%       99.86%       99.86%

10/24/2020 Western   Mid-Americas         123108     99.99%      99.99%       99.99%       99.99%

10/24/2020 Western   Nevada Sierra         49850     99.78%      99.80%       99.97%       99.99%

10/24/2020 Western   Northland            122783     96.61%      99.02%       99.82%       99.86%
10/24/2020 Western   Portland               3526     62.20%      62.79%       62.82%       63.19%

10/24/2020 Western   Salt Lake City         1113     94.79%      95.15%       95.51%       98.56%
10/24/2020 Western   Seattle                 380     32.89%      38.95%       41.84%       43.68%
           Capital
10/26/2020 Metro     Atlanta                4695     42.22%      98.47%       98.70%       98.89%
           Capital
10/26/2020 Metro     Baltimore              1968     38.16%      50.41%       95.07%       95.07%
           Capital
10/26/2020 Metro     Capital                 351     89.46%      95.44%       98.29%       98.29%
           Capital   Greater S
10/26/2020 Metro     Carolina               1379     83.47%      84.26%       86.51%       86.73%
           Capital
10/26/2020 Metro     Greensboro             8166     74.90%      96.56%       97.93%       98.30%
           Capital
10/26/2020 Metro     Mid-Carolinas          9804     35.11%      98.00%       99.12%       99.50%
           Capital   Norther
10/26/2020 Metro     Virginia                509     77.21%      81.14%       82.71%       82.71%
           Capital
10/26/2020 Metro     Richmond               1010     96.83%      99.01%       99.11%       99.21%

10/26/2020 Eastern   Appalachian            1094     96.71%      98.35%       98.35%       98.54%

                     Central
10/26/2020 Eastern   Pennsylvania          19952      1.61%       5.48%       92.21%       99.22%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 53 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date        Area         District         Mail       Mail       Mail          Mail         Mail

10/26/2020 Eastern       Kentuckiana           27063     99.77%      99.81%       99.82%       99.82%

10/26/2020 Eastern       Norther Ohio          16013     40.15%      69.83%       71.36%       95.06%

10/26/2020 Eastern       Ohio Valley          116617     52.91%      88.45%       88.60%       99.81%

                         Philadelphia
10/26/2020 Eastern       Metropo              405104      0.07%      99.09%       99.16%       99.98%

10/26/2020 Eastern       South Jersey         435306      3.26%      95.95%      100.00%      100.00%

10/26/2020 Eastern       Tennessee             14865     96.78%      96.99%       97.04%       97.50%

                         Western New
10/26/2020 Eastern       York                    577     84.23%      85.96%       85.96%       86.31%

                         Western
10/26/2020 Eastern       Pennsylvania           1714     83.43%      83.96%       98.83%       99.30%

10/26/2020 Great Lakes Central Illinois        55350     99.80%      99.86%       99.87%       99.97%

10/26/2020 Great Lakes Chicago                  1676     79.30%      79.53%       79.77%       82.22%

10/26/2020 Great Lakes Detroit                  4095     24.35%      24.79%       25.57%       96.95%

10/26/2020 Great Lakes Gateway                164199     99.90%      99.92%       99.92%       99.97%
                       Greater
10/26/2020 Great Lakes Indiana                 75076     94.74%      94.93%       99.05%       99.29%
                       Greater
10/26/2020 Great Lakes Michigan               134543     99.88%      99.89%       99.91%       99.97%

10/26/2020 Great Lakes Lakeland                30952     90.89%      99.68%       99.71%       99.90%

10/26/2020 Northeast     Albany                  236     64.83%      77.97%       77.97%       78.81%

10/26/2020 Northeast     Caribbean               301     98.67%      98.67%       98.67%       98.67%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 54 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

                        Connecticut
10/26/2020 Northeast    Valley                 1034     76.79%      83.27%       83.37%       83.37%
                        Greater
10/26/2020 Northeast    Boston                 1498     78.30%      80.91%       81.11%       84.05%

10/26/2020 Northeast    Long Island             384     77.86%      83.33%       84.38%       84.38%

10/26/2020 Northeast    New York               1216     27.30%      98.11%       98.60%       98.60%

                        Northern New
10/26/2020 Northeast    England                1805     94.40%      95.96%       96.01%       96.07%

                        Northern New
10/26/2020 Northeast    Jersey                 1692     11.17%      15.43%       99.11%       99.17%

10/26/2020 Northeast    Triboro                2662     14.31%      40.05%       40.20%       40.53%

10/26/2020 Northeast    Westchester             252     80.16%      85.71%       86.11%       97.22%

10/26/2020 Pacific      Bay-Valley             3430     98.02%      98.63%       98.69%       98.80%
10/26/2020 Pacific      Honolulu               1174     99.49%      99.83%       99.91%       99.91%

10/26/2020 Pacific      Los Angeles           26770     92.45%      92.55%       95.77%       99.62%

10/26/2020 Pacific      Sacramento            11737     82.16%      82.81%       82.93%       87.22%

10/26/2020 Pacific      San Diego             21625     99.34%      99.46%       99.59%       99.83%

10/26/2020 Pacific      San Francisco         32984     99.54%      99.58%       99.61%       99.76%

10/26/2020 Pacific      Santa Ana             23519     99.34%      99.38%       99.49%       99.92%

10/26/2020   Pacific    Sierra Coastal        25780     94.81%      94.98%       95.00%       95.02%
10/26/2020   Southern   Alabama                 853     85.35%      86.52%       86.87%       86.87%
10/26/2020   Southern   Arkansas                756     98.28%      99.21%       99.21%       99.34%
10/26/2020   Southern   Dallas                 1677     85.99%      86.94%       87.60%       94.16%

10/26/2020 Southern     Ft. Worth              2416     47.56%      48.26%       97.85%       97.89%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 55 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/26/2020 Southern     Gulf Atlantic         10715     27.46%      81.98%       83.92%       84.94%
10/26/2020 Southern     Houston                2430     97.45%      98.11%       99.88%       99.88%

10/26/2020 Southern     Louisiana              1200     98.33%      99.17%       99.17%       99.33%

10/26/2020 Southern     Mississippi             582     82.13%      84.02%       90.03%       90.55%

10/26/2020 Southern     Oklahoma               5796     99.74%      99.93%       99.93%       99.93%

10/26/2020 Southern     Rio Grande             2948     92.88%      94.03%       94.81%       99.42%

10/26/2020   Southern   South Florida         20864     87.21%      92.40%       99.43%       99.69%
10/26/2020   Southern   Suncoast              59824     92.89%      93.97%       94.30%       96.61%
10/26/2020   Western    Alaska                   21     66.67%      66.67%       80.95%       80.95%
10/26/2020   Western    Arizona               22568     92.14%      92.39%       92.74%       93.42%

10/26/2020 Western      Central Plains        38535     99.69%      99.73%       99.73%       99.86%

                        Colorado/Wyo
10/26/2020 Western      ming                   2162     67.95%      96.76%       97.27%       97.64%
10/26/2020 Western      Dakotas                 925     93.51%      96.86%       96.86%       96.97%
10/26/2020 Western      Hawkeye               31982     99.83%      99.89%       99.90%       99.99%

10/26/2020 Western      Mid-Americas         154253     99.88%      99.89%       99.89%       99.93%

10/26/2020 Western      Nevada Sierra          4875     98.58%      98.69%       99.41%       99.43%

10/26/2020 Western      Northland            202183     97.58%      99.46%       99.85%       99.98%
10/26/2020 Western      Portland               7845     62.19%      73.92%       74.17%       75.19%

10/26/2020 Western      Salt Lake City         3087     94.56%      95.43%       95.50%       96.83%
10/26/2020 Western      Seattle                3724     97.18%      97.99%       97.99%       98.85%
           Capital
10/27/2020 Metro        Atlanta                 498      9.44%      83.73%       92.37%       92.97%
           Capital
10/27/2020 Metro        Baltimore              2670      2.62%       7.12%       13.71%       98.31%
           Capital
10/27/2020 Metro        Capital                 380     11.05%      95.26%       95.79%       95.79%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 56 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date         Area        District         Mail       Mail       Mail          Mail         Mail
             Capital     Greater S
10/27/2020   Metro       Carolina                221     11.31%      81.45%       81.90%       81.90%
             Capital
10/27/2020   Metro       Greensboro             1536     43.03%      58.33%       89.45%       91.41%
             Capital
10/27/2020   Metro       Mid-Carolinas          3678     77.13%      87.66%       91.90%       99.67%
             Capital     Norther
10/27/2020   Metro       Virginia                961     83.14%      98.86%       98.86%       98.86%
             Capital
10/27/2020   Metro       Richmond                404     88.61%      99.75%       99.75%       99.75%

10/27/2020 Eastern       Appalachian              72     44.44%      95.83%       98.61%       98.61%

                         Central
10/27/2020 Eastern       Pennsylvania           1063      1.79%      75.92%       82.69%       88.52%

10/27/2020 Eastern       Kentuckiana            6569     86.97%      99.98%       99.98%      100.00%

10/27/2020 Eastern       Norther Ohio          60026      0.34%      95.29%       96.69%       96.91%

10/27/2020 Eastern       Ohio Valley            2107     26.86%      30.09%       75.46%       92.55%

                         Philadelphia
10/27/2020 Eastern       Metropo              135645      0.00%       1.84%       99.47%       99.47%

10/27/2020 Eastern       South Jersey         134256      0.12%       1.12%       99.93%       99.95%

10/27/2020 Eastern       Tennessee              2619     72.36%      98.93%       98.93%       98.93%

                         Western New
10/27/2020 Eastern       York                     31     77.42%    100.00%       100.00%      100.00%

                         Western
10/27/2020 Eastern       Pennsylvania            247     95.14%      99.19%       99.60%       99.60%

10/27/2020 Great Lakes Central Illinois        12197     98.67%      99.79%       99.79%       99.79%

10/27/2020 Great Lakes Chicago                   121     16.53%      41.32%       42.15%       42.15%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 57 of 72



                                                            Processing    Processing   Processing
                                      Measured Processing Score Plus      Score Plus   Score Plus
                                      Volume:    Score:     1:            2:           3:
                                      Outbound Outbound Outbound          Outbound     Outbound
                                      Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                      Election   Election   Election      Election     Election
Date        Area       District       Mail       Mail       Mail          Mail         Mail

10/27/2020 Great Lakes Detroit               874      0.80%      62.47%       62.81%       63.50%

10/27/2020 Great Lakes Gateway              1394     22.88%      96.63%       96.84%       99.07%
                       Greater
10/27/2020 Great Lakes Indiana              8908     14.44%      92.56%       92.56%       98.66%
                       Greater
10/27/2020 Great Lakes Michigan            17025      0.10%      99.89%       99.89%       99.89%

10/27/2020 Great Lakes Lakeland             1356      3.47%      85.77%       96.83%       96.83%

10/27/2020 Northeast   Albany                 38     47.37%    100.00%       100.00%      100.00%

10/27/2020 Northeast   Caribbean               3     66.67%    100.00%       100.00%      100.00%

                       Connecticut
10/27/2020 Northeast   Valley                225      8.00%      52.44%       56.44%       57.78%
                       Greater
10/27/2020 Northeast   Boston               1701     92.18%      99.12%       99.12%       99.82%

10/27/2020 Northeast   Long Island           174      5.75%      98.28%       98.28%       98.28%

10/27/2020 Northeast   New York             1994     98.24%      99.65%       99.75%       99.75%

                       Northern New
10/27/2020 Northeast   England               806      1.99%      62.78%       62.90%       99.88%

                       Northern New
10/27/2020 Northeast   Jersey               1620      0.62%      98.89%       98.95%       99.88%

10/27/2020 Northeast   Triboro              1457     86.55%      87.44%       87.85%       87.92%

10/27/2020 Northeast   Westchester           112     81.25%      98.21%      100.00%      100.00%

10/27/2020 Pacific     Bay-Valley           1020     94.31%      94.90%       95.00%      100.00%
10/27/2020 Pacific     Honolulu              100     97.00%      98.00%       98.00%       98.00%

10/27/2020 Pacific     Los Angeles         15736     73.44%      98.16%       98.17%       98.31%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 58 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/27/2020 Pacific      Sacramento             6424     34.68%      73.30%       73.30%       74.11%

10/27/2020 Pacific      San Diego             40976     98.04%      99.51%       99.51%       99.82%

10/27/2020 Pacific      San Francisco          3302     96.40%      97.94%       98.06%       99.21%

10/27/2020 Pacific      Santa Ana             18792     96.47%      99.78%       99.81%       99.87%

10/27/2020   Pacific    Sierra Coastal         4970     93.36%      98.69%       98.73%       99.40%
10/27/2020   Southern   Alabama                 415      4.10%      96.39%       96.39%       96.39%
10/27/2020   Southern   Arkansas                132      1.52%      48.48%       48.48%       48.48%
10/27/2020   Southern   Dallas                 1033      0.87%      98.16%       98.26%       98.26%

10/27/2020 Southern     Ft. Worth               436      2.52%      98.17%       98.17%       99.08%

10/27/2020 Southern     Gulf Atlantic         16007     87.21%      90.68%       99.25%       99.33%
10/27/2020 Southern     Houston                  75      9.33%      81.33%       84.00%       92.00%

10/27/2020 Southern     Louisiana               119     11.76%      51.26%       52.10%       52.10%

10/27/2020 Southern     Mississippi             111      3.60%      72.97%       73.87%       73.87%

10/27/2020 Southern     Oklahoma                 65      4.62%      92.31%       93.85%       93.85%

10/27/2020 Southern     Rio Grande              643      5.75%      93.00%       93.16%       93.62%

10/27/2020   Southern   South Florida         17462     95.13%      96.98%       97.57%       99.75%
10/27/2020   Southern   Suncoast               2758      8.59%      54.21%       55.15%       70.38%
10/27/2020   Western    Alaska                   87     49.43%      79.31%       88.51%       97.70%
10/27/2020   Western    Arizona                1087     46.27%      88.59%       89.60%       90.25%

10/27/2020 Western      Central Plains        12059     96.92%      99.93%       99.93%       99.93%

                        Colorado/Wyo
10/27/2020 Western      ming                   1499      1.67%     68.31%        95.26%       96.13%
10/27/2020 Western      Dakotas                1516      2.77%     98.02%        98.22%       98.22%
10/27/2020 Western      Hawkeye               29836      0.09%    100.00%       100.00%      100.00%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 59 of 72



                                                            Processing    Processing   Processing
                                      Measured Processing Score Plus      Score Plus   Score Plus
                                      Volume:    Score:     1:            2:           3:
                                      Outbound Outbound Outbound          Outbound     Outbound
                                      Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                      Election   Election   Election      Election     Election
Date       Area      District         Mail       Mail       Mail          Mail         Mail

10/27/2020 Western   Mid-Americas          31761      0.08%      99.94%       99.94%       99.94%

10/27/2020 Western   Nevada Sierra           381     33.07%      59.32%       59.58%       66.67%

10/27/2020 Western   Northland            114714     82.92%      99.78%       99.90%       99.93%
10/27/2020 Western   Portland               3567     44.35%      78.13%       78.25%       78.81%

10/27/2020 Western   Salt Lake City          157     47.13%      56.05%       56.69%       68.79%
10/27/2020 Western   Seattle                 432     28.47%      93.52%       94.21%       94.68%
           Capital
10/28/2020 Metro     Atlanta                1029     21.67%      28.38%       39.16%       90.28%
           Capital
10/28/2020 Metro     Baltimore               909      2.42%      54.13%       54.68%       58.42%
           Capital
10/28/2020 Metro     Capital                 624     41.99%      74.04%       75.64%       75.80%
           Capital   Greater S
10/28/2020 Metro     Carolina                325      6.77%      35.08%       91.38%       91.69%
           Capital
10/28/2020 Metro     Greensboro            32803     97.46%      97.64%       98.97%       99.44%
           Capital
10/28/2020 Metro     Mid-Carolinas          4060     12.68%      85.39%       91.95%       95.00%
           Capital   Norther
10/28/2020 Metro     Virginia                 56     28.57%      42.86%       44.64%       44.64%
           Capital
10/28/2020 Metro     Richmond                344      6.40%      94.19%       96.22%       96.80%

10/28/2020 Eastern   Appalachian              53     22.64%      30.19%       69.81%       69.81%

                     Central
10/28/2020 Eastern   Pennsylvania           5154     82.01%      82.05%       89.52%       91.68%

10/28/2020 Eastern   Kentuckiana            8984     28.32%      97.73%       99.90%       99.90%

10/28/2020 Eastern   Norther Ohio          62364      1.41%       1.56%       97.73%       97.78%

10/28/2020 Eastern   Ohio Valley            3308     87.64%      90.21%       90.90%       94.59%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 60 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date        Area         District         Mail       Mail       Mail          Mail         Mail

                         Philadelphia
10/28/2020 Eastern       Metropo                6012      1.55%       1.70%        5.22%       99.83%

10/28/2020 Eastern       South Jersey           7309      0.23%       0.38%       22.03%       99.56%

10/28/2020 Eastern       Tennessee              6948      7.38%      96.75%       99.83%       99.91%

                         Western New
10/28/2020 Eastern       York                    261      1.15%      92.72%       96.17%       96.17%

                         Western
10/28/2020 Eastern       Pennsylvania             34     23.53%      70.59%       82.35%       85.29%

10/28/2020 Great Lakes Central Illinois         2353     76.12%      89.80%       99.62%       99.66%

10/28/2020 Great Lakes Chicago                  1996     42.79%      90.08%       92.23%       92.23%

10/28/2020 Great Lakes Detroit                252626     99.89%      99.90%       99.93%       99.93%

10/28/2020 Great Lakes Gateway                  2824     39.59%      43.59%       99.15%       99.15%
                       Greater
10/28/2020 Great Lakes Indiana                 57056     92.01%      92.74%       99.27%       99.27%
                       Greater
10/28/2020 Great Lakes Michigan                 1752     44.24%      44.35%       97.72%       98.69%

10/28/2020 Great Lakes Lakeland                 2633     69.50%      86.71%       97.11%       99.54%

10/28/2020 Northeast     Albany                  182      2.20%      96.15%       97.25%       97.25%

10/28/2020 Northeast     Caribbean                 3      0.00%       0.00%       33.33%       33.33%

                         Connecticut
10/28/2020 Northeast     Valley                  789     71.99%      91.51%       91.51%       91.76%
                         Greater
10/28/2020 Northeast     Boston                   86     31.40%      74.42%       79.07%       82.56%

10/28/2020 Northeast     Long Island               9     22.22%      22.22%       44.44%       44.44%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 61 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/28/2020 Northeast    New York                 47     19.15%      21.28%       42.55%       44.68%

                        Northern New
10/28/2020 Northeast    England                 210      7.62%       7.62%       93.81%       95.71%

                        Northern New
10/28/2020 Northeast    Jersey                 1691      0.65%      22.59%       98.29%       98.70%

10/28/2020 Northeast    Triboro                 381      3.67%      50.92%       54.59%       55.12%

10/28/2020 Northeast    Westchester             448     17.41%      73.66%       98.44%       98.66%

10/28/2020 Pacific      Bay-Valley              156     93.59%      96.79%       96.79%       96.79%
10/28/2020 Pacific      Honolulu                 55     92.73%      96.36%       98.18%       98.18%

10/28/2020 Pacific      Los Angeles           47386     81.18%      93.54%       98.18%       98.19%

10/28/2020 Pacific      Sacramento              729     47.05%      48.29%       86.97%       87.65%

10/28/2020 Pacific      San Diego              6663     98.44%      98.68%       99.95%       99.95%

10/28/2020 Pacific      San Francisco          8249     98.58%      99.20%       99.59%       99.62%

10/28/2020 Pacific      Santa Ana              6440     93.39%      97.86%       99.91%       99.95%

10/28/2020   Pacific    Sierra Coastal        31737     98.93%      99.69%       99.86%       99.88%
10/28/2020   Southern   Alabama                 107     10.28%      12.15%       78.50%       78.50%
10/28/2020   Southern   Arkansas                 12     75.00%      75.00%       91.67%       91.67%
10/28/2020   Southern   Dallas                   38     44.74%      52.63%       60.53%       84.21%

10/28/2020 Southern     Ft. Worth                89     11.24%      13.48%       64.04%       69.66%

10/28/2020 Southern     Gulf Atlantic         18128     97.16%      98.42%       98.72%       99.30%
10/28/2020 Southern     Houston                  37     45.95%      54.05%       67.57%       70.27%

10/28/2020 Southern     Louisiana                36     41.67%      58.33%       69.44%       75.00%

10/28/2020 Southern     Mississippi              55      0.00%       1.82%       83.64%       83.64%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 62 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/28/2020 Southern     Oklahoma                 36     19.44%      19.44%       91.67%       91.67%

10/28/2020 Southern     Rio Grande              193     11.92%      17.62%       84.46%       86.01%

10/28/2020   Southern   South Florida         24531     97.48%      97.61%       99.62%       99.65%
10/28/2020   Southern   Suncoast              23925     90.30%      93.61%       96.91%       97.38%
10/28/2020   Western    Alaska                12362     99.89%      99.97%      100.00%      100.00%
10/28/2020   Western    Arizona                1486      1.14%      68.17%       84.99%       92.93%

10/28/2020 Western      Central Plains         5176     51.56%      98.71%       99.48%       99.54%

                        Colorado/Wyo
10/28/2020 Western      ming                   2277     44.49%      45.15%       98.90%       99.17%
10/28/2020 Western      Dakotas                 772     74.35%      80.70%       98.83%       98.83%
10/28/2020 Western      Hawkeye               20911      0.28%       0.32%       99.98%       99.99%

10/28/2020 Western      Mid-Americas           3662      3.60%       3.60%       98.61%       98.61%

10/28/2020 Western      Nevada Sierra           507     64.10%      65.68%       96.65%       97.04%

10/28/2020 Western      Northland             32346     62.48%      97.77%       99.49%       99.87%
10/28/2020 Western      Portland               4060     69.85%      69.85%       72.59%       72.93%

10/28/2020 Western      Salt Lake City           31     48.39%      48.39%       90.32%       93.55%
10/28/2020 Western      Seattle                 141     32.62%      34.04%       42.55%       42.55%
           Capital
10/29/2020 Metro        Atlanta                1398     10.30%      10.52%       44.28%       49.64%
           Capital
10/29/2020 Metro        Baltimore               448     11.38%      11.38%       15.63%       17.41%
           Capital
10/29/2020 Metro        Capital                 149     87.25%      87.92%       89.93%       91.28%
           Capital      Greater S
10/29/2020 Metro        Carolina                283     24.38%      25.44%       56.89%       95.41%
           Capital
10/29/2020 Metro        Greensboro            16975     79.06%      97.00%       98.82%       99.61%
           Capital
10/29/2020 Metro        Mid-Carolinas          7801     86.16%      86.23%       98.08%       99.41%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 63 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date       Area          District         Mail       Mail       Mail          Mail         Mail
           Capital       Norther
10/29/2020 Metro         Virginia                103     82.52%      82.52%       83.50%       83.50%
           Capital
10/29/2020 Metro         Richmond                790     18.86%      18.86%       20.89%       98.10%

10/29/2020 Eastern       Appalachian            1161     69.77%      69.77%       70.20%       99.05%

                         Central
10/29/2020 Eastern       Pennsylvania            423     25.53%      36.41%       36.88%       41.84%

10/29/2020 Eastern       Kentuckiana            1445     77.02%      80.62%       89.20%       99.86%

10/29/2020 Eastern       Norther Ohio          21099      0.71%       2.28%        3.26%       90.62%

10/29/2020 Eastern       Ohio Valley            2232     86.78%      87.05%       90.99%       92.03%

                         Philadelphia
10/29/2020 Eastern       Metropo               33954      0.03%       0.03%        0.04%        3.12%

10/29/2020 Eastern       South Jersey          33548      0.13%       0.13%        0.14%        1.18%

10/29/2020 Eastern       Tennessee               645     61.71%      61.71%       79.69%       99.84%

                         Western New
10/29/2020 Eastern       York                    676     99.11%      99.11%       99.56%      100.00%

                         Western
10/29/2020 Eastern       Pennsylvania            371     96.77%      96.77%       98.92%      100.00%

10/29/2020 Great Lakes Central Illinois         1757     78.83%      78.83%       92.60%       98.29%

10/29/2020 Great Lakes Chicago                  1085     85.81%      85.81%       91.06%       91.52%

10/29/2020 Great Lakes Detroit                151301     99.83%      99.83%       99.84%       99.89%

10/29/2020 Great Lakes Gateway                  2094     61.94%      61.94%       90.35%       99.33%
                       Greater
10/29/2020 Great Lakes Indiana                 25776     83.92%      87.62%       88.19%       98.58%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 64 of 72



                                                             Processing    Processing   Processing
                                       Measured Processing Score Plus      Score Plus   Score Plus
                                       Volume:    Score:     1:            2:           3:
                                       Outbound Outbound Outbound          Outbound     Outbound
                                       Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                       Election   Election   Election      Election     Election
Date        Area       District        Mail       Mail       Mail          Mail         Mail
                       Greater
10/29/2020 Great Lakes Michigan              1018     27.50%      27.50%       27.70%       99.31%

10/29/2020 Great Lakes Lakeland             94465     94.14%      94.14%       94.20%       99.98%

10/29/2020 Northeast   Albany                 876     84.02%      97.95%       99.20%       99.54%

10/29/2020 Northeast   Caribbean                5     80.00%      80.00%      100.00%      100.00%

                       Connecticut
10/29/2020 Northeast   Valley                 303     64.03%      67.66%       81.52%       82.84%
                       Greater
10/29/2020 Northeast   Boston                 511     52.05%      91.19%       97.65%       98.63%

10/29/2020 Northeast   Long Island            113     60.18%      60.18%       71.68%       73.45%

10/29/2020 Northeast   New York               267     87.64%      87.64%       92.51%       94.01%

                       Northern New
10/29/2020 Northeast   England                547     26.33%      96.53%       98.35%       99.27%

                       Northern New
10/29/2020 Northeast   Jersey                 158     49.37%      49.37%       67.09%       96.20%

10/29/2020 Northeast   Triboro                582     96.05%      96.05%       96.22%       96.22%

10/29/2020 Northeast   Westchester            661     96.67%      96.67%       97.88%       99.09%

10/29/2020 Pacific     Bay-Valley            3609     99.39%      99.58%       99.81%       99.86%
10/29/2020 Pacific     Honolulu               143     95.80%      96.50%       97.90%      100.00%

10/29/2020 Pacific     Los Angeles          13184     62.23%      71.90%       86.72%       93.92%

10/29/2020 Pacific     Sacramento            2539     93.15%      95.47%       96.02%       97.36%

10/29/2020 Pacific     San Diego             2504     25.16%      63.54%       64.34%       99.72%

10/29/2020 Pacific     San Francisco         9178     98.89%      99.27%       99.46%       99.74%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 65 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/29/2020 Pacific      Santa Ana              2142     54.06%      54.67%       57.28%       99.63%

10/29/2020   Pacific    Sierra Coastal         3074     90.66%      94.60%       98.18%       99.67%
10/29/2020   Southern   Alabama                 275      6.55%       6.55%       78.55%       89.45%
10/29/2020   Southern   Arkansas                156     83.33%      83.33%       90.38%       99.36%
10/29/2020   Southern   Dallas                  122     35.25%      35.25%       95.08%       95.90%

10/29/2020 Southern     Ft. Worth               363     95.87%      96.14%       97.80%       98.07%

10/29/2020 Southern     Gulf Atlantic          7597     93.71%      97.68%       98.00%       98.39%
10/29/2020 Southern     Houston                 129     31.78%      31.78%       46.51%       47.29%

10/29/2020 Southern     Louisiana               163     93.87%      93.87%       97.55%       97.55%

10/29/2020 Southern     Mississippi              67     23.88%      23.88%       28.36%       80.60%

10/29/2020 Southern     Oklahoma                182     85.71%      85.71%       92.86%      100.00%

10/29/2020 Southern     Rio Grande             1320     63.33%      63.33%       65.23%       98.86%

10/29/2020   Southern   South Florida         41818     97.00%      98.81%       98.88%       99.89%
10/29/2020   Southern   Suncoast               5608     76.43%      83.99%       84.74%       85.24%
10/29/2020   Western    Alaska                17926     99.80%      99.92%       99.99%       99.99%
10/29/2020   Western    Arizona                1136     38.56%      38.64%       45.16%       88.56%

10/29/2020 Western      Central Plains         1595     55.99%      57.24%       62.26%       99.87%

                        Colorado/Wyo
10/29/2020 Western      ming                   1994     69.21%      95.39%       95.64%       97.84%
10/29/2020 Western      Dakotas                1803     96.23%      96.23%       97.62%       99.28%
10/29/2020 Western      Hawkeye                1892     31.61%      31.61%       31.61%      100.00%

10/29/2020 Western      Mid-Americas           1413     16.42%      16.42%       18.33%      100.00%

10/29/2020 Western      Nevada Sierra         10868     99.12%      99.53%       99.68%       99.98%

10/29/2020 Western      Northland             17563     52.60%      62.16%       98.95%       99.69%
10/29/2020 Western      Portland               4018     84.25%      84.40%       84.87%       85.02%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 66 of 72



                                                            Processing    Processing   Processing
                                      Measured Processing Score Plus      Score Plus   Score Plus
                                      Volume:    Score:     1:            2:           3:
                                      Outbound Outbound Outbound          Outbound     Outbound
                                      Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                      Election   Election   Election      Election     Election
Date       Area      District         Mail       Mail       Mail          Mail         Mail

10/29/2020 Western   Salt Lake City         1025     94.83%      94.83%       97.46%       99.61%
10/29/2020 Western   Seattle                 614     86.97%      86.97%       91.69%       92.67%
           Capital
10/30/2020 Metro     Atlanta                1279     61.69%      64.82%       67.24%       86.94%
           Capital
10/30/2020 Metro     Baltimore              1302     18.36%      18.51%       18.59%       20.35%
           Capital
10/30/2020 Metro     Capital                1070     96.45%      97.10%       97.57%       98.88%
           Capital   Greater S
10/30/2020 Metro     Carolina                488     59.02%      62.30%       63.11%       67.83%
           Capital
10/30/2020 Metro     Greensboro            12395     88.41%      98.39%       98.44%       98.60%
           Capital
10/30/2020 Metro     Mid-Carolinas          5227     34.78%      98.43%       98.43%       98.81%
           Capital   Norther
10/30/2020 Metro     Virginia                330     94.55%      96.36%       96.36%       99.70%
           Capital
10/30/2020 Metro     Richmond                462     79.00%      83.55%       83.55%       85.50%

10/30/2020 Eastern   Appalachian             573     96.51%      96.51%       96.51%       98.25%

                     Central
10/30/2020 Eastern   Pennsylvania            191     49.74%      64.40%       65.45%       65.45%

10/30/2020 Eastern   Kentuckiana            1849     69.17%      71.93%       72.04%       74.09%

10/30/2020 Eastern   Norther Ohio           3515     22.82%      23.93%       25.92%       30.36%

10/30/2020 Eastern   Ohio Valley             844     77.37%      79.50%       79.74%       88.51%

                     Philadelphia
10/30/2020 Eastern   Metropo                1675     13.49%      13.49%       13.49%       13.73%

10/30/2020 Eastern   South Jersey           1576     39.91%      39.91%       39.91%       40.10%

10/30/2020 Eastern   Tennessee              2281     74.57%      89.79%       91.76%       99.08%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 67 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date        Area         District         Mail       Mail       Mail          Mail         Mail

                         Western New
10/30/2020 Eastern       York                     81     37.04%      38.27%       38.27%       41.98%

                         Western
10/30/2020 Eastern       Pennsylvania           1011     98.71%      98.81%       98.81%       99.11%

10/30/2020 Great Lakes Central Illinois          550     42.18%      43.27%       43.27%       88.00%

10/30/2020 Great Lakes Chicago                   386     69.17%      69.43%       69.43%       69.69%

10/30/2020 Great Lakes Detroit                 40998      9.50%      99.38%       99.38%       99.65%

10/30/2020 Great Lakes Gateway                   899     41.82%      42.05%       42.05%       51.61%
                       Greater
10/30/2020 Great Lakes Indiana                 41541     93.78%      94.82%       95.03%       95.20%
                       Greater
10/30/2020 Great Lakes Michigan                 1216     72.04%      72.86%       80.10%       85.03%

10/30/2020 Great Lakes Lakeland                 1890     78.36%      80.48%       80.48%       91.80%

10/30/2020 Northeast     Albany                  271     26.20%      26.57%       35.42%       54.24%

10/30/2020 Northeast     Caribbean               162     99.38%      99.38%       99.38%       99.38%

                         Connecticut
10/30/2020 Northeast     Valley                   89     69.66%      69.66%       73.03%       73.03%
                         Greater
10/30/2020 Northeast     Boston                 2952     99.32%      99.49%       99.59%       99.66%

10/30/2020 Northeast     Long Island             325     46.15%      46.15%       46.15%       76.62%

10/30/2020 Northeast     New York               1179     99.07%      99.49%       99.49%       99.49%

                         Northern New
10/30/2020 Northeast     England                2895     96.93%      96.96%       99.27%       99.65%

                         Northern New
10/30/2020 Northeast     Jersey                 9071     99.46%      99.46%       99.53%       99.53%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 68 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/30/2020 Northeast    Triboro                1301     96.77%      96.93%       96.93%       97.00%

10/30/2020 Northeast    Westchester              75     93.33%      96.00%       97.33%       97.33%

10/30/2020 Pacific      Bay-Valley              974     97.02%      97.74%       98.05%       99.38%
10/30/2020 Pacific      Honolulu                 64     96.88%      96.88%       96.88%       98.44%

10/30/2020 Pacific      Los Angeles            5879     48.44%      48.60%       57.32%       84.98%

10/30/2020 Pacific      Sacramento             1311     88.71%      89.09%       91.38%       91.99%

10/30/2020 Pacific      San Diego              2559     95.23%      97.23%       98.48%       98.63%

10/30/2020 Pacific      San Francisco          5775     98.01%      99.36%       99.60%       99.69%

10/30/2020 Pacific      Santa Ana               957     80.77%      91.95%       92.37%       94.78%

10/30/2020   Pacific    Sierra Coastal         2391     88.67%      88.83%       90.17%       93.77%
10/30/2020   Southern   Alabama                1025     87.51%      87.51%       87.51%       98.44%
10/30/2020   Southern   Arkansas                416     99.04%      99.28%       99.28%       99.28%
10/30/2020   Southern   Dallas                  157     84.08%      84.08%       84.08%       98.73%

10/30/2020 Southern     Ft. Worth              9523     99.83%      99.85%       99.85%       99.98%

10/30/2020 Southern     Gulf Atlantic          5127     60.48%      77.18%       80.55%       83.64%
10/30/2020 Southern     Houston                  98     84.69%      84.69%       84.69%       84.69%

10/30/2020 Southern     Louisiana               474     34.18%      35.44%       35.44%       36.08%

10/30/2020 Southern     Mississippi             541     83.73%      83.92%       92.98%       98.34%

10/30/2020 Southern     Oklahoma                795     97.86%      97.99%       97.99%       98.11%

10/30/2020 Southern     Rio Grande              719     92.07%      93.74%       93.74%       96.80%

10/30/2020 Southern     South Florida          8078     94.85%      95.61%       96.48%       99.24%
10/30/2020 Southern     Suncoast               3250     71.72%      73.32%       74.25%       78.89%
10/30/2020 Western      Alaska                 3603     76.99%      99.97%      100.00%      100.00%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 69 of 72



                                                               Processing    Processing    Processing
                                      Measured Processing Score Plus         Score Plus    Score Plus
                                      Volume:      Score:      1:            2:            3:
                                      Outbound Outbound Outbound             Outbound      Outbound
                                      Non-Ballot Non-Ballot Non-Ballot       Non-Ballot    Non-Ballot
                                      Election     Election    Election      Election      Election
Date       Area      District         Mail         Mail        Mail          Mail          Mail
10/30/2020 Western   Arizona                 10864      99.25%      99.29%        99.32%        99.77%

10/30/2020 Western   Central Plains           752     88.70%       89.10%        89.63%        94.95%

                     Colorado/Wyo
10/30/2020 Western   ming                   2133      16.17%       54.62%        87.20%        88.05%
10/30/2020 Western   Dakotas                 646      92.88%       93.65%        93.81%        97.37%
10/30/2020 Western   Hawkeye                2653      86.58%       86.92%        86.92%        86.92%

10/30/2020 Western   Mid-Americas           1399      63.69%       63.69%        63.69%        64.05%

10/30/2020 Western   Nevada Sierra            821     91.11%       91.23%        95.49%        95.62%

10/30/2020 Western   Northland             21552      80.42%       94.51%        96.85%        99.68%
10/30/2020 Western   Portland               1564      80.75%       82.03%        82.16%        82.54%

10/30/2020 Western   Salt Lake City          192      92.71%       92.71%        93.23%        94.27%
10/30/2020 Western   Seattle                3363      98.78%       99.17%        99.17%        99.17%
           Capital
10/31/2020 Metro     Atlanta                3717      45.49%       61.93%        62.52%        65.05%
           Capital
10/31/2020 Metro     Baltimore              1734      75.61%       83.45%        83.62%        83.62%
           Capital
10/31/2020 Metro     Capital                2236      90.12%       99.37%        99.37%        99.51%
           Capital   Greater S
10/31/2020 Metro     Carolina               2568      59.00%       93.85%        93.96%        94.04%
           Capital
10/31/2020 Metro     Greensboro             8032      86.42%       91.51%        97.30%        97.53%
           Capital
10/31/2020 Metro     Mid-Carolinas          8027      46.77%       54.90%        93.81%        93.85%
           Capital   Norther
10/31/2020 Metro     Virginia               1023      85.53%       98.24%        98.34%        98.34%
           Capital
10/31/2020 Metro     Richmond               2411      95.19%       98.71%        98.71%        98.71%

10/31/2020 Eastern   Appalachian            1478      85.18%       92.02%        92.02%        92.02%

                     Central
10/31/2020 Eastern   Pennsylvania           1925      39.27%       92.94%        92.99%        92.99%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 70 of 72



                                                                Processing    Processing   Processing
                                          Measured Processing Score Plus      Score Plus   Score Plus
                                          Volume:    Score:     1:            2:           3:
                                          Outbound Outbound Outbound          Outbound     Outbound
                                          Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                          Election   Election   Election      Election     Election
Date        Area         District         Mail       Mail       Mail          Mail         Mail

10/31/2020 Eastern       Kentuckiana            3406     97.01%      98.65%       98.71%       98.71%

10/31/2020 Eastern       Norther Ohio           4654     64.42%      84.06%       85.97%       87.99%

10/31/2020 Eastern       Ohio Valley            4143     96.23%      96.67%       96.77%       96.77%

                         Philadelphia
10/31/2020 Eastern       Metropo               17421      6.98%      11.42%       11.42%       11.42%

10/31/2020 Eastern       South Jersey          18117     13.13%      14.19%       14.19%       14.19%

10/31/2020 Eastern       Tennessee              3833     97.34%      98.10%       99.11%       99.11%

                         Western New
10/31/2020 Eastern       York                    328     80.79%      95.73%       95.73%       95.73%

                         Western
10/31/2020 Eastern       Pennsylvania           2204     95.15%      96.46%       96.46%       96.46%

10/31/2020 Great Lakes Central Illinois         2286     87.10%      87.49%       87.58%       87.58%

10/31/2020 Great Lakes Chicago                  1944     90.33%      91.05%       91.05%       91.05%

10/31/2020 Great Lakes Detroit                 52264      4.38%       6.43%       99.22%       99.22%

10/31/2020 Great Lakes Gateway                  5746     98.12%      98.43%       98.47%       98.52%
                       Greater
10/31/2020 Great Lakes Indiana                146530     90.85%      99.33%       99.37%       99.71%
                       Greater
10/31/2020 Great Lakes Michigan                 2164     85.72%      87.66%       87.80%       87.80%

10/31/2020 Great Lakes Lakeland                 6048     74.02%      80.69%       97.04%       97.04%

10/31/2020 Northeast     Albany                  307     95.11%      97.39%       97.72%       98.05%

10/31/2020 Northeast     Caribbean               134     99.25%    100.00%       100.00%      100.00%
          Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 71 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

                        Connecticut
10/31/2020 Northeast    Valley                 1505     54.09%      95.08%       95.08%       95.28%
                        Greater
10/31/2020 Northeast    Boston                 1529     79.53%      96.99%       96.99%       97.25%

10/31/2020 Northeast    Long Island             810     33.70%      99.88%       99.88%       99.88%

10/31/2020 Northeast    New York                883     96.26%      96.38%       96.38%       99.32%

                        Northern New
10/31/2020 Northeast    England                1710     86.02%      98.95%       98.95%       99.01%

                        Northern New
10/31/2020 Northeast    Jersey                10857     98.82%      99.01%       99.01%       99.04%

10/31/2020 Northeast    Triboro                 884     97.29%      98.08%       98.08%       99.10%

10/31/2020 Northeast    Westchester             336     90.77%      93.45%       93.75%       93.75%

10/31/2020 Pacific      Bay-Valley              954     97.69%     98.95%        99.27%       99.58%
10/31/2020 Pacific      Honolulu                283     83.75%    100.00%       100.00%      100.00%

10/31/2020 Pacific      Los Angeles            6076     28.62%      32.93%       33.20%       35.17%

10/31/2020 Pacific      Sacramento             2268     94.27%      95.37%       95.63%       96.30%

10/31/2020 Pacific      San Diego              1509     90.52%      98.28%       98.61%       99.27%

10/31/2020 Pacific      San Francisco          5400     98.74%      99.48%       99.57%       99.67%

10/31/2020 Pacific      Santa Ana              1424     90.45%      94.17%       94.80%       95.51%

10/31/2020   Pacific    Sierra Coastal         2197     66.86%      90.62%       90.62%       92.35%
10/31/2020   Southern   Alabama                1551     88.07%      89.62%       89.62%       89.62%
10/31/2020   Southern   Arkansas               1125     98.58%      99.91%       99.91%       99.91%
10/31/2020   Southern   Dallas                 1922     53.75%      98.91%       98.91%       98.96%

10/31/2020 Southern     Ft. Worth              1007     62.96%      99.90%       99.90%       99.90%
         Case 1:20-cv-02295-EGS Document 63-4 Filed 11/02/20 Page 72 of 72



                                                               Processing    Processing   Processing
                                         Measured Processing Score Plus      Score Plus   Score Plus
                                         Volume:    Score:     1:            2:           3:
                                         Outbound Outbound Outbound          Outbound     Outbound
                                         Non-Ballot Non-Ballot Non-Ballot    Non-Ballot   Non-Ballot
                                         Election   Election   Election      Election     Election
Date         Area       District         Mail       Mail       Mail          Mail         Mail

10/31/2020 Southern     Gulf Atlantic          3730     47.27%      93.11%       95.42%       95.66%
10/31/2020 Southern     Houston                1166     61.92%      98.54%       98.54%       98.54%

10/31/2020 Southern     Louisiana              1786     73.80%      94.57%       94.57%       94.57%

10/31/2020 Southern     Mississippi            1289     98.14%      99.84%       99.84%       99.92%

10/31/2020 Southern     Oklahoma               2816     98.97%      99.79%       99.82%       99.82%

10/31/2020 Southern     Rio Grande             1647     81.12%      86.64%       86.89%       87.07%

10/31/2020   Southern   South Florida          8457     92.23%      98.85%       98.92%       99.40%
10/31/2020   Southern   Suncoast               8289     78.45%      91.05%       91.12%       91.30%
10/31/2020   Western    Alaska                 1022     90.61%      94.03%       98.92%       99.51%
10/31/2020   Western    Arizona                2071     91.69%      93.14%       93.24%       93.48%

10/31/2020 Western      Central Plains         1256     91.72%      93.07%       93.07%       93.87%

                        Colorado/Wyo
10/31/2020 Western      ming                   3482     15.42%      24.58%       75.47%       83.69%
10/31/2020 Western      Dakotas                1445     86.09%      93.70%       93.70%       95.09%
10/31/2020 Western      Hawkeye                2127     79.27%      96.29%       96.29%       96.29%

10/31/2020 Western      Mid-Americas           2157     90.64%      92.40%       92.40%       92.40%

10/31/2020 Western      Nevada Sierra           989     96.26%      97.67%       98.18%       98.58%

10/31/2020 Western      Northland             12967     80.68%      94.82%       95.90%       96.98%
10/31/2020 Western      Portland               2041     88.09%      88.93%       89.12%       89.22%

10/31/2020 Western      Salt Lake City          886     95.26%      98.42%       98.42%       98.98%
10/31/2020 Western      Seattle                1309     89.15%      97.17%       97.86%       97.94%
